Exhibit 10.1
 
SILVERLEAF RESORTS, INC.
10% SENIOR SUBORDINATED NOTES DUE 2012
INDENTURE
Dated as of June 30, 2009
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
Trustee
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                ARTICLE 1. DEFINITIONS AND INCORPORATION BY REFERENCE     1  
 
  Section 1.01.   Definitions     1  
 
  Section 1.02.   Other Definitions     14  
 
  Section 1.03.   Incorporation by Reference of Trust Indenture Act     15  
 
  Section 1.04.   Rules of Construction     16  
 
                ARTICLE 2. THE NOTES     16  
 
  Section 2.01.   Form and Dating     16  
 
  Section 2.02.   Execution and Authentication     17  
 
  Section 2.03.   Registrar and Paying Agent     18  
 
  Section 2.04.   Paying Agent to Hold Money in Trust     18  
 
  Section 2.05.   Holder Lists     18  
 
  Section 2.06.   Transfer and Exchange     19  
 
  Section 2.07.   Replacement Notes     20  
 
  Section 2.08.   Outstanding Notes     21  
 
  Section 2.09.   Treasury Notes     21  
 
  Section 2.10.   Temporary Notes     21  
 
  Section 2.11.   Cancellation     22  
 
  Section 2.12.   Defaulted Interest and Principal     22  
 
                ARTICLE 3. REDEMPTION AND PREPAYMENT     22  
 
  Section 3.01.   Notices to Trustee     22  
 
  Section 3.02.   Selection of Notes to Be Redeemed     22  
 
  Section 3.03.   Notice of Redemption     23  
 
  Section 3.04.   Effect of Notice of Redemption     24  
 
  Section 3.05.   Deposit of Redemption Price     24  
 
  Section 3.06.   Notes Redeemed in Part     24  
 
  Section 3.07.   Optional Redemption     24  
 
  Section 3.08.   Mandatory Redemption     24  
 
  Section 3.09.   Offer to Purchase by Application of Excess Proceeds     25  
 
                ARTICLE 4. COVENANTS     26  
 
  Section 4.01.   Payment of Notes     26  
 
  Section 4.02.   Maintenance of Office or Agency     27  
 
  Section 4.03.   Reports     27  
 
  Section 4.04.   Compliance Certificate     28  
 
  Section 4.05.   Taxes     27  
 
  Section 4.06.   Stay, Extension and Usury Laws     27  
 
  Section 4.07.   Restricted Payments     29  
 
  Section 4.08.   Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries     31  
 
  Section 4.09.   Incurrence of Indebtedness and Issuance of Preferred Stock    
31  

 



--------------------------------------------------------------------------------



 



                              Page
 
               
 
  Section 4.10.   Asset Sales     34  
 
  Section 4.11.   Transactions with Affiliates     35  
 
  Section 4.12.   Liens     36  
 
  Section 4.13.   Business Activities     36  
 
  Section 4.14.   Corporate Existence     36  
 
  Section 4.15.   Offer to Repurchase Upon Change of Control     37  
 
  Section 4.16.   Sale and Leaseback Transactions     38  
 
  Section 4.17.   Limitation on Issuances and Sales of Capital Stock of Wholly
Owned Restricted Subsidiaries     38  
 
  Section 4.18.   Designation of a Subsidiary as an Unrestricted Subsidiary    
39  
 
  Section 4.19.   Limitation on Status as Investment Company     40  
 
  Section 4.20.   No Senior Subordinated Debt     40  
 
  Section 4.21.   No Amendment of Subordination Provisions     40  
 
  Section 4.22.   Payments for Consent     40  
 
  Section 4.23.   Listings of Company Common Stock on Exchanges     40  
 
                ARTICLE 5. SUCCESSORS     41  
 
  Section 5.01.   Merger, Consolidation, or Sale of Assets     41  
 
  Section 5.02.   Successor Corporation Substituted     41  
 
                ARTICLE 6. DEFAULTS AND REMEDIES     42  
 
  Section 6.01.   Events of Default     42  
 
  Section 6.02.   Acceleration     44  
 
  Section 6.03.   Other Remedies     44  
 
  Section 6.04.   Waiver of Past Defaults     44  
 
  Section 6.05.   Control by Majority     44  
 
  Section 6.06.   Limitation on Suits     45  
 
  Section 6.07.   Rights of Holders of Notes to Receive Payment     45  
 
  Section 6.08.   Collection Suit by Trustee     45  
 
  Section 6.09.   Trustee May File Proofs of Claim     46  
 
  Section 6.10.   Priorities     46  
 
  Section 6.11.   Undertaking for Costs     46  
 
                ARTICLE 7. TRUSTEE     47  
 
  Section 7.01.   Duties of Trustee     47  
 
  Section 7.02.   Rights of Trustee     48  
 
  Section 7.03.   Individual Rights of Trustee     49  
 
  Section 7.04.   Trustee’s Disclaimer     49  
 
  Section 7.05.   Notice of Defaults     49  
 
  Section 7.06.   Reports by Trustee to Holders of the Notes     50  
 
  Section 7.07.   Compensation and Indemnity     50  
 
  Section 7.08.   Replacement of Trustee     51  
 
  Section 7.09.   Successor Trustee by Merger, etc.     52  
 
  Section 7.10.   Eligibility; Disqualification     52  
 
  Section 7.11.   Preferential Collection of Claims Against Company     52  
 
                ARTICLE 8. LEGAL DEFEASANCE AND COVENANT DEFEASANCE     52  

ii



--------------------------------------------------------------------------------



 



                              Page
 
               
 
  Section 8.01.   Option to Effect Legal Defeasance or Covenant Defeasance    
52  
 
  Section 8.02.   Legal Defeasance and Discharge     52  
 
  Section 8.03.   Covenant Defeasance     53  
 
  Section 8.04.   Conditions to Legal or Covenant Defeasance     53  
 
  Section 8.05.   Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions     55  
 
  Section 8.06.   Repayment to Company     55  
 
  Section 8.07.   Reinstatement     55  
 
                ARTICLE 9. AMENDMENT, SUPPLEMENT AND WAIVER     56  
 
  Section 9.01.   Without Consent of Holders of Notes     56  
 
  Section 9.02.   With Consent of Holders of Notes     57  
 
  Section 9.03.   Compliance with Trust Indenture Act     58  
 
  Section 9.04.   Revocation and Effect of Consents     58  
 
  Section 9.05.   Notation on or Exchange of Notes     59  
 
  Section 9.06.   Trustee to Sign Amendments, etc.     59  
 
                ARTICLE 10. SUBORDINATION     59  
 
  Section 10.01.   Agreement to Subordinate     59  
 
  Section 10.02.   Certain Definitions     59  
 
  Section 10.03.   Liquidation; Dissolution; Bankruptcy     60  
 
  Section 10.04.   Default on Designated Senior Debt     60  
 
  Section 10.05.   Acceleration of Notes     61  
 
  Section 10.06.   When Distribution Must Be Paid Over     61  
 
  Section 10.07.   Notice by Company     61  
 
  Section 10.08.   Subrogation     61  
 
  Section 10.09.   Relative Rights     61  
 
  Section 10.10.   Subordination May Not Be Impaired by Company     62  
 
  Section 10.11.   Distribution or Notice to Representative     62  
 
  Section 10.12.   Rights of Trustee and Paying Agent     62  
 
  Section 10.13.   Authorization to Effect Subordination     63  
 
                ARTICLE 11. GUARANTEES     63  
 
  Section 11.01.   Unconditional Guarantee     63  
 
  Section 11.02.   Subordination of Note Guarantee     64  
 
  Section 11.03.   Severability     64  
 
  Section 11.04.   Release of a Guarantor     64  
 
  Section 11.05.   Limitation of Guarantor’s Liability     65  
 
  Section 11.06.   Guarantors May Consolidate, etc., on Certain Terms     65  
 
  Section 11.07.   Waiver of Subrogation     65  
 
  Section 11.08.   Execution of Guarantee     66  
 
  Section 11.09.   Additional Subsidiary Guarantees     66  
 
                ARTICLE 12. MISCELLANEOUS     67  
 
  Section 12.01.   Trust Indenture Act Controls     67  
 
  Section 12.02.   Notices     67  

iii



--------------------------------------------------------------------------------



 



                              Page
 
  Section 12.03.   Communication by Holders of Notes with Other Holders of Notes
    68  
 
  Section 12.04.   Certificate and Opinion as to Conditions Precedent     68  
 
  Section 12.05.   Statements Required in Certificate or Opinion     69  
 
  Section 12.06.   Rules by Trustee and Agents     69  
 
  Section 12.07.   No Personal Liability of Directors, Officers, Employees and
Stockholders     69  
 
  Section 12.08.   Governing Law     69  
 
  Section 12.09.   No Adverse Interpretation of Other Agreements     70  
 
  Section 12.10.   Successors     70  
 
  Section 12.11.   Severability     70  
 
  Section 12.12.   Counterpart Originals     70  
 
  Section 12.13.   Table of Contents, Headings, etc.     70  

EXHIBITS

     
Exhibit A
  FORM OF NOTE
 
   
Exhibit A-1
  FORM OF SUBSIDIARY GUARANTEE
 
   
Exhibit A-2
  AMORTIZATION SCHEDULE
 
   
Exhibit B
  FORM OF SUPPLEMENTAL INDENTURE

iv



--------------------------------------------------------------------------------



 



     INDENTURE dated as of June 30, 2009 among Silverleaf Resorts, Inc., a Texas
corporation (the “Company”), and, as guarantors, Silverleaf Travel, Inc., a
Texas corporation, Silverleaf Berkshires, Inc., a Texas corporation, Awards
Verification Center, Inc., a Texas corporation, People Really Win Sweepstakes,
Inc., a Texas corporation, and SLR Research, Inc., a Texas corporation (each a
“Guarantor” and collectively, the “Guarantors”), and Wells Fargo Bank, National
Association, as trustee (the “Trustee”).
     The Company, the Guarantors and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the 10% Senior Subordinated Notes due 2012 (the “Notes”):
ARTICLE 1.
DEFINITIONS AND INCORPORATION
BY REFERENCE
Section 1.01. Definitions.
     “8% Notes” means the Company’s 8% Senior Subordinated Notes due 2010 issued
by the Company pursuant to an indenture dated as of June 7, 2004, by and among
the Company, certain of the Guarantors, and Wells Fargo Bank, National
Association (as successor by merger to Wells Fargo Bank Minnesota, National
Association), as trustee.
     “Acquired Debt” means, with respect to any specified Person,
(i) Indebtedness of any other Person existing at the time such other Person is
merged with or into or becomes a Subsidiary of such specified Person, including,
without limitation, Indebtedness incurred in connection with, or in
contemplation of, such other Person merging with or into or becoming a
Subsidiary of such specified Person, and (ii) Indebtedness secured by a Lien
encumbering any asset acquired by such specified Person.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that
beneficial ownership of 10% or more of the voting securities of a Person shall
be deemed to be control.
     “Agent” means any Registrar, Paying Agent or co-registrar.
     “Amortization Schedule” means the amortization schedule attached to the
Note as Exhibit A-2 thereto, including any amendments to the Amortization
Schedule that may be required by the provisions of Exhibit A-2 to the Note due
to the cancelation of Notes prior to the date of maturity.
     “Asset Sale” means (i) the sale, lease, conveyance or other disposition of
any assets or rights (including, without limitation, by way of a sale and
leaseback) other than in the ordinary

1



--------------------------------------------------------------------------------



 



course of business consistent with past practices (provided that the sale,
lease, conveyance or other disposition of all or substantially all of the assets
of the Company and its Restricted Subsidiaries taken as a whole will be governed
by the provisions of Section 4.15 hereof and/or the provisions of Section 5.01
hereof and not by the provisions of Section 4.10 hereof), and (ii) the issue or
sale by the Company or any of its Restricted Subsidiaries of Equity Interests of
any of the Company’s Restricted Subsidiaries, in the case of either clause
(i) or (ii), whether in a single transaction or a series of related transactions
(a) that have a fair market value in excess of $1.0 million or (b) for net
proceeds in excess of $1.0 million. Notwithstanding the foregoing: (i) a
transfer of assets by the Company to a Wholly Owned Restricted Subsidiary that
is a Guarantor or by a Restricted Subsidiary to the Company or to another Wholly
Owned Restricted Subsidiary that is a Guarantor, (ii) an issuance of Equity
Interests by a Wholly Owned Restricted Subsidiary to the Company or to another
Wholly Owned Restricted Subsidiary that is a Guarantor, (iii) a Restricted
Payment that is permitted by Section 4.07 hereof (iv) sales of Mortgages
Receivable to a Receivables Subsidiary, and (v) sales, leases or contracts for
deed in the ordinary course of business of Vacation Intervals or Mortgages
Receivable, will not be deemed to be Asset Sales.
     “Attributable Debt” in respect of a sale and leaseback transaction means,
at the time of determination, the present value (discounted at the rate of
interest implicit in such transaction, determined in accordance with GAAP) of
the obligation of the lessee for net rental payments during the remaining term
of the lease included in such sale and leaseback transaction (including any
period for which such lease has been extended or may, at the option of the
lessor, be extended).
     “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.
     “Board of Directors” means the Board of Directors of the Company, or any
authorized committee of the Board of Directors.
     “Business Day” means any day other than a Legal Holiday.
     “Capital Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized on a balance sheet in accordance with
GAAP.
     “Capital Stock” means (i) in the case of a corporation, corporate stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (iii) in the case of a partnership or limited liability
company, partnership or membership interests (whether general or limited) and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
     “Cash Equivalents” means (i) United States dollars, (ii) securities issued
or directly and fully guaranteed or insured by the full faith and credit of the
United States government or any agency or instrumentality thereof having
maturities of not more than six months from the date of acquisition,
(iii) certificates of deposit and eurodollar time deposits with maturities of
six months

2



--------------------------------------------------------------------------------



 



or less from the date of acquisition, bankers’ acceptances with maturities not
exceeding six months and overnight bank deposits, in each case with any domestic
commercial bank having capital and surplus in excess of $500.0 million and a
Thompson Bank Watch Rating of “B” or better, (iv) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clauses (ii) and (iii) above entered into with any financial
institution meeting the qualifications specified in clause (iii) above and
(v) commercial paper having the highest rating obtainable from Moody’s Investors
Service, Inc. or Standard & Poor’s Corporation and in each case maturing within
six months after the date of acquisition.
     “Change of Control” means the occurrence of any of the following: (i) the
sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Restricted Subsidiaries
taken as a whole to any “person” (as such term is used in Section 13(d)(3) of
the Exchange Act), (ii) the adoption of a plan relating to the liquidation or
dissolution of the Company, (iii) the consummation of any transaction
(including, without limitation, any merger or consolidation) the result of which
is that any “person” (as defined above), becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that
a person shall be deemed to have “beneficial ownership” of all securities that
such person has the right to acquire, whether such right is currently
exercisable or is exercisable only upon the occurrence of a subsequent
condition), directly or indirectly, of more than 50% of the Voting Stock of the
Company (measured by voting power rather than number of shares), or (iv) the
Company consolidates with, or merges with or into, any Person, or sells,
assigns, conveys, transfers, leases or otherwise disposes of all or
substantially all of its assets to any Person, or any Person consolidates with,
or merges with or into, the Company, in any such event pursuant to a transaction
in which any of the outstanding Voting Stock of the Company is converted into or
exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Company outstanding immediately prior
to such transaction is converted into or exchanged for Voting Stock of the
surviving or transferee Person constituting a majority of the outstanding shares
of such Voting Stock of such surviving or transferee Person (immediately after
giving effect to such issuance).
     “Club” means the owners’ associations for any of the Company’s resorts or
developments, or of nearby residential or condominium tracts developed by the
Company or its predecessors, and the Silverleaf Club.
     “Company” means Silverleaf Resorts, Inc., a Texas corporation, and any and
all successors thereto.
     “Consolidated Cash Flow” means, with respect to any Person for any period,
the Consolidated Net Income of such Person for such period plus (i) an amount
equal to any extraordinary loss plus any net loss realized in connection with an
Asset Sale (to the extent such losses were deducted in computing such
Consolidated Net Income), plus (ii) provision for taxes based on income or
profits of such Person and its Restricted Subsidiaries for such period, to the
extent that such provision for taxes was included in computing such Consolidated
Net Income, plus (iii) Consolidated Interest Expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued and whether or
not capitalized (including, without limitation, amortization of debt issuance
costs and original issue discount, non-cash interest payments, the

3



--------------------------------------------------------------------------------



 



interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, imputed interest with
respect to Attributable Debt, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net payments (if any) pursuant to Hedging Obligations), to the extent that any
such expense was deducted in computing such Consolidated Net Income, plus (iv)
depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period to the extent that such depreciation, amortization and other non-cash
expenses were deducted in computing such Consolidated Net Income, minus
(v) non-cash items increasing such Consolidated Net Income for such period
(excluding any such non-cash items to the extent they represent a reversal of
amounts that were accrued in prior periods and were then excluded from
Consolidated Cash Flow as a result of the second parenthetical in clause (iv)),
plus, (vi) non-cash items increasing Consolidated Net Income for a prior period
which were excluded from Consolidated Cash Flow in such period due to the
application of clause (v), to the extent such non-cash item is collected in cash
in a subsequent period, in each case, on a consolidated basis and determined in
accordance with GAAP. The recognition of revenue on the accrual basis in
accordance with GAAP upon the sale, lease, or sale by contract for deed of
Vacation Intervals shall not be deemed a non-cash item increasing Consolidated
Net Income. Notwithstanding the foregoing, the provision for taxes on the income
or profits of, and the depreciation and amortization and other non-cash charges
of, a Restricted Subsidiary of the referent Person shall be added to
Consolidated Net Income to compute Consolidated Cash Flow only to the extent
(and in the same proportion) that the Net Income of such Person was included in
calculating Consolidated Net Income.
     “Consolidated Coverage Ratio” means with respect to any Person for any
period, the ratio of the Consolidated Cash Flow of such Person and its
Restricted Subsidiaries for such period to the Consolidated Interest Expense of
such Person and its Restricted Subsidiaries for such period. In the event that
the Company or any of its Restricted Subsidiaries incurs, assumes, issues
Guarantees, repays, redeems, retires, repurchases or defeases any Indebtedness
or Disqualified Stock (other than revolving credit borrowings) subsequent to the
commencement of the period for which the Consolidated Coverage Ratio is being
calculated but prior to the date on which the event for which the calculation of
the Consolidated Coverage Ratio is made (the “Calculation Date”), then the
Consolidated Coverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, issuance, Guarantee, repayment, redemption, retirement,
repurchase, or defeasance of Indebtedness or Disqualified Stock (and in the case
of incurrence or issuance, the pro forma application of the net proceeds
thereof) as if the same had occurred at the beginning of the applicable
reference period. In addition, for purposes of making the computation referred
to above, (i) acquisitions that have been made by the Company or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the applicable reference
period or subsequent to such reference period and on or prior to the Calculation
Date shall be deemed to have occurred on the first day of the reference period
and Consolidated Cash Flow for such reference period shall be calculated without
giving effect to clause (iii) of the proviso set forth in the definition of
Consolidated Net Income, and (ii) the Consolidated Cash Flow attributable to
discontinued operations, as

4



--------------------------------------------------------------------------------



 



determined in accordance with GAAP, and operations or businesses disposed of
prior to the Calculation Date, shall be excluded, and (iii) the Consolidated
Interest Expense attributable to discontinued operations, as determined in
accordance with GAAP, and operations or businesses disposed of prior to the
Calculation Date, shall be excluded, but only to the extent that the obligations
giving rise to such Consolidated Interest Expense will not be obligations of the
referent Person or any of its Restricted Subsidiaries following the Calculation
Date. For purposes of this definition, whenever pro forma effect is given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
incurred in connection therewith shall be determined in good faith by a
responsible financial or accounting officer of the Company.
     “Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of (i) the consolidated interest expense
of such Person and its Restricted Subsidiaries for such period, whether paid or
accrued (including, without limitation, amortization of original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net payments (if any) pursuant
to Hedging Obligations), (ii) the consolidated interest expense of such Person
and its Restricted Subsidiaries that was capitalized during such period,
(iii) any interest expense on Indebtedness of another Person that is Guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries (whether or not such
Guarantee or Lien is called upon), and (iv) the product of (a) all dividend
payments, whether or not in cash, on any series of Disqualified Stock of such
Person or any of its Restricted Subsidiaries, other than dividend payments on
Equity Interests payable solely in Equity Interests of the Company, times (b) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
such Person, expressed as a decimal, in each case on a consolidated basis and in
accordance with GAAP.
     “Consolidated Net Income” means, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, determined in accordance with GAAP;
provided that (i) the Net Income of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting shall be
included only to the extent of the amount of dividends or distributions paid in
cash by the referent Person to the Company or a Wholly Owned Restricted
Subsidiary thereof, (ii) the Net Income of any Restricted Subsidiary shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Subsidiary or its stockholders,
(iii) the Net Income of any Person acquired in a pooling of interests
transaction for any period prior to the date of such acquisition shall be
excluded, and (iv) the cumulative effect of a change in accounting principles
shall be excluded.

5



--------------------------------------------------------------------------------



 



     “Consolidated Net Worth” means, with respect to any Person as of any date,
the sum of (i) the consolidated equity of the common stockholders of such Person
and its consolidated Restricted Subsidiaries as of such date plus (ii) the
respective amounts reported on such Person’s balance sheet as of such date with
respect to any series of preferred stock (other than Disqualified Stock) that by
its terms is not entitled to the payment of dividends unless such dividends may
be declared and paid only out of net earnings in respect of the year of such
declaration and payment, but only to the extent of any cash received by such
Person upon issuance of such preferred stock, less (x) all write-ups (other than
write-ups resulting from foreign currency translations and write-ups of tangible
assets of a going concern business made within 12 months after the acquisition
of such business) subsequent to the date hereof in the book value of any asset
owned by such Person or a consolidated Restricted Subsidiary of such Person,
(y) all investments as of such date in unconsolidated Subsidiaries and in
Persons that are not Restricted Subsidiaries (except, in each case, Permitted
Investments), and (z) all unamortized debt discount and expense and unamortized
deferred charges as of such date, all of the foregoing determined in accordance
with GAAP.
     “Corporate Trust Office of the Trustee” shall be at the address of the
Trustee specified in Section 12.02 hereof or such other address as to which the
Trustee may give notice to the Company.
     “Credit Facilities” means those certain credit facilities at the date
hereof between the Company and certain lenders providing for revolving credit on
the security of Mortgages Receivable in an aggregate amount up to $338 million,
including any related notes, guarantees, collateral documents, instruments and
agreements executed in connection therewith, in each case as amended, modified,
restated, renewed, increased, supplemented, refunded, replaced or refinanced
from time to time, whether with the same or different lenders and in the same or
different amounts.
     “Default” means any event that is or with the passage of time or the giving
of notice or both would be an Event of Default.
     “Definitive Notes” means certificated Notes registered in the name of the
Holder thereof and issued in the form of Exhibit A hereto except that such Note
shall not bear the Global Note Legend and shall not have the “Schedule of
Exchanges of Interests in the Global Note” attached thereto.
     “Depositary” means, with respect to the Notes issuable or issued in whole
or in part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
     “Designated Senior Debt” means (i) any Indebtedness outstanding under the
Credit Facilities and (ii) any other Senior Debt permitted under this Indenture,
the principal amount of which is $25 million or more and that has been
designated by the Company as “Designated Senior Debt.”

6



--------------------------------------------------------------------------------



 



     “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the Holder thereof, in whole or in part, on or prior to the date
that is 360 days after the date on which the Notes mature.
     “Domestic Restricted Subsidiary” means a Restricted Subsidiary that is not
formed, incorporated or organized in a jurisdiction outside the United States.
     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Existing Indebtedness” means up to $213.9 million in aggregate principal
amount of Indebtedness of the Company and its Restricted Subsidiaries (other
than Indebtedness under the Credit Facilities) in existence on the date hereof,
until such amounts are repaid.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect on the date hereof.
     “Global Note” means a Note in the form of Exhibit A bearing the Global Note
Legend and with the “Schedule of Exchanges of Interests in the Global Note”
attached thereto.
     “Global Note Legend” means the legend contained in footnote 1 of Exhibit A
which is to be placed on Global Notes.
     “Government Securities” means direct obligations of, or obligations
guaranteed by, the United States of America and the payment for which the United
States pledges its full faith and credit.
     “Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness.
     “Guarantors” means each of (i) Awards Verification Center, Inc., a Texas
corporation, Silverleaf Travel, Inc., a Texas corporation, Silverleaf
Berkshires, Inc., a Texas corporation, People Really Win Sweepstakes, Inc., a
Texas corporation, and SLR Research, Inc., a Texas corporation and (ii) any
other Subsidiary that executes a Subsidiary Guarantee in accordance with the
provisions of this Indenture, and their respective successors and assigns.
     “Hedging Obligations” means, with respect to any Person, the obligations of
such Person under (i) interest rate swap agreements, interest rate cap
agreements and interest rate collar

7



--------------------------------------------------------------------------------



 



agreements and (ii) other agreements or arrangements designed to protect such
Person against fluctuations in interest rates.
     “Holder” means a Person in whose name a Note is registered.
     “Indebtedness” means, with respect to any Person, any indebtedness of such
Person, whether or not contingent, in respect of borrowed money or evidenced by
bonds, notes, debentures or similar instruments or letters of credit (or
reimbursement agreements in respect thereof) or banker’s acceptances or
representing Capital Lease Obligations or the balance deferred and unpaid of the
purchase price of any property or representing any Hedging Obligations, except
any such balance that constitutes an accrued expense or trade payable, if and to
the extent any of the foregoing indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet of such
Person prepared in accordance with GAAP, as well as all indebtedness of others
secured by a Lien on any asset of such Person (whether or not such indebtedness
is assumed by such Person) and, to the extent not otherwise included, the
Guarantee by such Person of any indebtedness of any other Person. The amount of
any Indebtedness outstanding as of any date shall be (i) the accreted value
thereof, in the case of any Indebtedness that does not require current payments
of interest, and (ii) the principal amount thereof, together with any interest
thereon that is more than 30 days past due, in the case of any other
Indebtedness.
     “Indenture” means this Indenture, as amended or supplemented from time to
time.
     “Investments” means, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the forms of direct or
indirect loans (including Guarantees of Indebtedness or other obligations),
advances or capital contributions (excluding commission, travel and similar
advances to officers and employees made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP,
in each case excluding (i) Mortgages Receivable (ii) receivables from “Sampler”
contracts or lot or condominium sales, and (iii) management fees owed to the
Company by a Club or Clubs pursuant to the terms of a Management Agreement, the
payment of which is deferred pursuant to any net income limitations imposed by
such agreement. If the Company or any Restricted Subsidiary of the Company sells
or otherwise disposes of any Equity Interests of any direct or indirect
Restricted Subsidiary of the Company such that, after giving effect to any such
sale or disposition, such Person is no longer a Restricted Subsidiary of the
Company, the Company shall be deemed to have made an Investment on the date of
any such sale or disposition equal to the fair market value of the Equity
Interests of such Restricted Subsidiary not sold or disposed of in an amount
determined as provided in the final paragraph of Section 4.07 hereof.
     “Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

8



--------------------------------------------------------------------------------



 



     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction).
     “Management Agreement” means any agreement between the Company and a Club
or Clubs for the management of a Company resort or resorts.
     “Mortgages Receivable” means (i) the gross principal amount of notes
receivable of the Company and its Restricted Subsidiaries secured by Liens on
Vacation Intervals (including notes receivable secured by Vacation Intervals or
other comparable timeshare interests acquired by the Company and its Restricted
Subsidiaries), determined in accordance with the books and records of the
Company, and (ii) all related customer files, instruments or other assets.
     “Net Income” means, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however, (i) any gain or loss,
together with any related provision for taxes on (or tax benefit from) such gain
or loss, realized in connection with (a) any Asset Sale (including, without
limitation, dispositions pursuant to sale and leaseback transactions) or (b) the
disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries and (ii) any extraordinary or nonrecurring gain or
loss, together with any related provision for taxes on (or tax benefit from)
such extraordinary or nonrecurring gain or loss.
     “Net Proceeds” means the aggregate cash proceeds received by the Company or
any of its Restricted Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration received in any Asset Sale), net of the direct costs
relating to such Asset Sale (including, without limitation, legal, accounting
and investment banking fees, and sales commissions) and any relocation expenses
incurred as a result thereof, taxes paid or payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of Indebtedness
(other than the Credit Facilities or other revolving Indebtedness if there is no
corresponding permanent reduction in commitments with respect thereto) secured
by a Lien on the asset or assets that were the subject of such Asset Sale and
any reserve for adjustment in respect of the sale price of such asset or assets
established in accordance with GAAP.
     “Non-Recourse Debt” means Indebtedness (i) as to which neither the Company
nor any of its Restricted Subsidiaries (a) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness), (b) is directly or indirectly liable (as a guarantor or
otherwise), or (c) constitutes the lender and (ii) no default with respect to
which (including any rights that the holders thereof may have to take
enforcement action against an Unrestricted Subsidiary) would permit (upon
notice, lapse of time or both) any holder of any other Indebtedness of the
Company or any of its Restricted Subsidiaries to declare a default on such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its

9



--------------------------------------------------------------------------------



 



stated maturity; and (iii) as to which the lenders have been notified in writing
that they will not have any recourse to the stock or assets of the Company or
any of its Restricted Subsidiaries.
     “Note Custodian” means the Trustee, as custodian with respect to the Notes
in global form, or any successor entity thereto.
     “Notes” means the 10% Senior Subordinated Notes due 2012 issued under this
Indenture.
     “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
     “Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
     “Officers’ Certificate” means a certificate signed on behalf of the Company
by two Officers of the Company, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company, that meets the requirements of Section 12.05
hereof.
     “Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 12.05 hereof.
The counsel may be an employee of or counsel to the Company, any Subsidiary of
the Company or the Trustee.
     “Payment Date” means the date on which any payment of principal or interest
on the Notes is due.
     “Permitted Investments” means (a) any Investment in the Company or in a
Restricted Subsidiary of the Company; (b) any Investment in Cash Equivalents;
(c) any Investment by the Company or any Restricted Subsidiary of the Company in
a Person, if as a result of such Investment (i) such Person becomes a Wholly
Owned Restricted Subsidiary of the Company and a Guarantor that is engaged in
the same business as the Company and its Restricted Subsidiaries were engaged in
on the date hereof or a Related Business, or (ii) such Person is merged,
consolidated or amalgamated with or into, or transfers or conveys substantially
all of its assets to, or is liquidated into, the Company or a Wholly Owned
Restricted Subsidiary of the Company that is a Guarantor and that is engaged in
the same line of business as the Company and its Restricted Subsidiaries were
engaged in on the date hereof or a Related Business; (d) any Restricted
Investment made as a result of the receipt of non-cash consideration from an
Asset Sale that was made pursuant to and in compliance with Section 4.10 hereof;
(e) any acquisition of assets solely in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Company; (f) payroll, travel,
and similar advances to cover matters that are expected at the time of such
advances ultimately to be treated as expenses for accounting purposes and that
are made in the ordinary course of business; (g) loans or advances to employees
made in the ordinary course of business consistent with past practices in an
aggregate amount outstanding at any one time not to exceed $500,000; (h) stock,
obligations, or securities received in settlement of debts created in the
ordinary course of business and owing to the Company or a Restricted

10



--------------------------------------------------------------------------------



 



Subsidiary; (i) any Investment acquired by the Company or any of its Restricted
Subsidiaries (1) in exchange for any other Investment or receivable held by the
Company of any such Restricted Subsidiary in connection with or as a result of
any bankruptcy, workout, reorganization or recapitalization of the issuer of
such other Investment or receivable or (2) as a result of a foreclosure (or deed
in lieu of) by the Company or any of its Restricted Subsidiaries with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default; (j) Hedging Obligations permitted under Section 4.09
hereof; (k) all Investments existing on the date hereof; (l) Investments by the
Company or a Restricted Subsidiary in a Club or Clubs in an aggregate amount
outstanding at any one time not to exceed $2.0 million; (m) investments in a
Receivables Subsidiary; and (n) other Investments in any Person having an
aggregate fair market value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), when taken together
with all other Investments made pursuant to this clause that are at the time
outstanding, not to exceed $5.0 million.
     “Permitted Liens” means (i) Liens existing on the date hereof to the extent
and in the manner such Liens are in effect on such date; (ii) Liens securing
Senior Debt and Liens on assets securing Guarantees of Senior Debt, in each case
permitted to be incurred pursuant to this Indenture, (iii) Liens (if any)
securing the Notes and the Subsidiary Guarantees; (iv) Liens securing Permitted
Refinancing Indebtedness which is incurred to refinance any Indebtedness which
has been secured by a Lien permitted under this Indenture and which has been
incurred in accordance with the provisions of this Indenture, provided, however,
that such Liens are not materially less favorable to the Holders and are not
materially more favorable to the Lien Holder with respect to such Liens than the
Liens in respect of the Indebtedness being refinanced; (v) Liens in favor of the
Company or any Wholly Owned Restricted Subsidiary; (vi) Liens on property of a
Person existing at the time such Person is merged into or consolidated with the
Company or any Restricted Subsidiary of the Company; provided that such Liens
were in existence prior to the contemplation of such merger or consolidation and
do not extend to any assets other than those of the Person merged into or
consolidated with the Company; (vii) Liens on property existing at the time of
acquisition thereof by the Company or any Restricted Subsidiary of the Company,
provided that such Liens were in existence prior to the contemplation of such
acquisition; (viii) Liens to secure the performance of statutory obligations,
surety or appeal bonds, performance bonds or other obligations of a like nature
incurred in the ordinary course of business; (ix) Liens for taxes, assessments
or governmental charges or claims that are not yet delinquent or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded, provided that any reserve or other appropriate provision
as shall be required in conformity with GAAP shall have been made therefor;
(x) Liens on assets of Unrestricted Subsidiaries that secure Non-Recourse Debt
of Unrestricted Subsidiaries; (xi) Liens incurred in the ordinary course of
business of the Company or any Restricted Subsidiary of the Company with respect
to obligations that do not exceed $1.0 million at any one time outstanding and
that (a) are not incurred in connection with the borrowing of money or the
obtaining of advances or credit (other than trade credit in the ordinary course
of business) and (b) do not in the aggregate materially detract from the value
of the affected property or materially impair the use thereof in the operation
of business by the Company or such Restricted Subsidiary; and (xii) Liens on
assets of Receivables Subsidiaries.

11



--------------------------------------------------------------------------------



 



     “Permitted Refinancing Indebtedness” means any Indebtedness or Disqualified
Stock of the Company or any of its Restricted Subsidiaries issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund other Indebtedness of the Company or any of its Restricted
Subsidiaries; provided that: (i) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount of (or accreted value, if applicable), plus accrued interest
on, the Indebtedness so extended, refinanced, renewed, replaced, defeased or
refunded (plus the amount of reasonable expenses incurred in connection
therewith); (ii) such Permitted Refinancing Indebtedness has a final maturity
date the same as or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded; (iii) if the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded is subordinated in right of payment to
the Notes or the Subsidiary Guarantees, as applicable, such Permitted
Refinancing Indebtedness has a final maturity date later than the final maturity
date of, and is subordinated in right of payment to, the Notes and the
Subsidiary Guarantees, as applicable, on terms at least as favorable to the
Holders of Notes as those contained in the documentation governing the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; and (iv) such Indebtedness is incurred either by the Company or by the
Restricted Subsidiary who is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or agency or political subdivision thereof (including any subdivision
or ongoing business of any such entity or substantially all of the assets of any
such entity, subdivision or business).
     “Receivables Subsidiary” of any Person means a Subsidiary which (i) is
established and continues to operate for the limited purpose of acquiring,
selling and financing Mortgages Receivable and related assets in connection with
receivables securitization or financing transactions and (ii) all of the
outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Wholly Owned Restricted Subsidiaries of such Person.
     “Related Business” means, at any time, any business related, ancillary or
complementary (as determined in good faith by the Board of Directors) to the
business conducted by the Company and its Restricted Subsidiaries on the date
hereof.
     “Remaining Principal Balance” of each Note means the original principal
amount of each $500 Note less any amount of principal paid pursuant to the terms
of each Note.
     “Responsible Officer,” when used with respect to the Trustee, means any
Officer within the Corporate Trust Administration of the Trustee (or any
successor group of the Trustee) or any other Officer of the Trustee customarily
performing functions similar to those performed by any of the above designated
Officers and also means, with respect to a particular corporate trust matter,
any other Officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject.

12



--------------------------------------------------------------------------------



 



     “Restricted Investment” means any Investment other than a Permitted
Investment.
     “Restricted Subsidiary” of a Person means any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Senior Debt” means (i) all Indebtedness outstanding under Credit
Facilities, (ii) any other Indebtedness permitted to be incurred by the Company
or a Restricted Subsidiary under the terms of this Indenture, unless the
instrument under which such Indebtedness is incurred expressly provides that it
is on a parity with or subordinated in right of payment to the Notes or
Subsidiary Guarantees, as applicable, and (iii) all Obligations with respect to
the foregoing. Notwithstanding anything to the contrary in the foregoing, Senior
Debt will not include (v) the 8% Notes (w) any liability for federal, state,
local or other taxes owed or owing by the Company, (x) any Indebtedness of the
Company or any Guarantor to the Company or any of their respective Subsidiaries
or other Affiliates, (y) any trade payables or (z) any Indebtedness that is
incurred in violation of this Indenture.
     “Significant Restricted Subsidiary” of a Person means any Significant
Subsidiary that is a Restricted Subsidiary.
     “Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the date of
this Indenture.
     “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.
     “Subsidiary” means, with respect to any Person, (i) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof) and (ii) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general partners of which are such Person or of one or more
Subsidiaries of such Person (or any combination thereof).
     “Subsidiary Guarantees” means, individually and collectively, the
Guarantees given by the Guarantors pursuant to Article 11 hereof, including a
notation in the Notes substantially in the form attached hereto as Exhibit A-1.
     “TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) as
in effect on the date on which this Indenture is qualified under the TIA.

13



--------------------------------------------------------------------------------



 



     “Trustee” means the party named as such above until a successor replaces it
in accordance with the applicable provisions of this Indenture and thereafter
means the successor serving hereunder.
     “Unrestricted Subsidiary” means (i) any Subsidiary that is designated by
the Board of Directors as an Unrestricted Subsidiary pursuant to a Board
Resolution; but only to the extent that such Subsidiary: (a) has no Indebtedness
other than Non-Recourse Debt; (b) is not party to any agreement, contract,
arrangement or understanding with the Company or any Restricted Subsidiary of
the Company unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to the Company or such Restricted Subsidiary
than those that might be obtained at the time from Persons who are not
Affiliates of the Company; (c) is a Person with respect to which neither the
Company nor any of its Restricted Subsidiaries has any direct or indirect
obligation (x) to subscribe for additional Equity Interests or (y) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results; (d) has not guaranteed or otherwise
directly or indirectly provided credit support for any Indebtedness of the
Company or any of its Restricted Subsidiaries; and (e) has at least one director
on its Board of Directors that is not a director or executive officer of the
Company or any of its Restricted Subsidiaries and has at least one executive
officer that is not a director or executive officer of the Company or any of its
Restricted Subsidiaries; or (ii) any Receivables Subsidiary.
     “Vacation Interval” means an interest entitling the holder to use, for a
limited period on an annual or other recurrent basis, a lodging unit, together
with associated privileges and rights, at a Company resort, including, without
limitation, a fee interest, a leasehold, a vendee’s interest under a contract of
deed, or other interest based on a floating period or points based system.
     “Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (ii) the then outstanding principal
amount of such Indebtedness.
     “Wholly Owned Restricted Subsidiary” of any Person means a Restricted
Subsidiary of such Person all of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares) shall at
the time be owned by such Person or by one or more Wholly Owned Restricted
Subsidiaries of such Person and one or more Wholly Owned Restricted Subsidiaries
of such Person.
Section 1.02. Other Definitions.

14



--------------------------------------------------------------------------------



 



              Defined in Term   Section
“Affiliate Transaction”
    4.11  
“Asset Sale Offer”
    3.09  
“Authentication Order”
    2.02  
“Change of Control Offer”
    4.15  
“Change of Control Payment”
    4.15  
“Change of Control Payment Date”
    4.15  
“Covenant Defeasance”
    8.03  
“Event of Default”
    6.01  
“Excess Proceeds”
    4.10  
“incur”
    4.09  
“Legal Defeasance”
    8.02  
“Offer Amount”
    3.09  
“Offer Period”
    3.09  
“Payment Default”
    6.01  
“Paying Agent”
    2.03  
“Permitted Debt”
    4.09  
“Purchase Date”
    3.09  
“Registrar”
    2.03  
“Restricted Payments”
    4.07  

Section 1.03. Incorporation by Reference of Trust Indenture Act.
     Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.
     The following TIA terms used in this Indenture have the following meanings:
     “indenture securities” means the Notes and the Subsidiary Guarantees;
     “indenture security Holder” means a Holder of a Note;
     “indenture to be qualified” means this Indenture;

15



--------------------------------------------------------------------------------



 



     “indenture trustee” or “institutional trustee” means the Trustee;
     “obligor” on the Notes and the Subsidiary Guarantees means the Company and
the Guarantors, respectively, and any successor obligor upon the Notes and the
Subsidiary Guarantees, respectively.
     All other terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule under the TIA have
the meanings so assigned to them.
Section 1.04. Rules of Construction.
     Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (3) “or” is not exclusive;
     (4) words in the singular include the plural, and in the plural include the
singular;
     (5) provisions apply to successive events and transactions; and
     (6) references to sections of or rules under the Securities Act shall be
deemed to include substitute, replacement of successor sections or rules adopted
by the SEC from time to time.
ARTICLE 2.
THE NOTES
Section 2.01. Form and Dating.
     (a) General. The Notes and the Trustee’s certificate of authentication in
respect thereof shall be substantially in the form of Exhibit A hereto, the
terms of which are incorporated in and made part of this Indenture. The
Subsidiary Guarantees shall be substantially in the form of Exhibit A-1, the
terms of which are incorporated in and made part of this Indenture. The Notes
may have notations, legends or endorsements required by law, stock exchange rule
or usage. Each Note shall be dated the date of its authentication. The Notes
shall be in denominations of the original principal amount of $500 and integral
multiples thereof.
     The terms and provisions contained in the Notes shall constitute, and are
hereby expressly made, a part of this Indenture and the Company, the Guarantors
and the Trustee, by their execution and delivery of this Indenture, expressly
agree to such terms and provisions and to be bound thereby. However, to the
extent any provision of any

16



--------------------------------------------------------------------------------



 



Note or Subsidiary Guarantee conflicts with the express provisions of this
Indenture, the provisions of this Indenture shall govern and be controlling.
     (b) Global Notes. Notes shall be issued initially in the form of one or
more Global Notes in definitive, fully registered form without interest coupons,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Trustee, at the Corporate Trust Office of the Trustee, as
custodian for the Depositary (or with such other custodian as the Depositary may
direct), and registered in the name of Cede & Co., as nominee of the Depositary,
duly executed by the Company and authenticated. Each Global Note shall represent
such of the outstanding Notes as shall be specified therein and each shall
provide that it shall represent the aggregate principal amount of the
outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect payments of principal,
exchanges and redemptions. Interest on each Global Note shall be paid on
October 1, 2009 and April 1, 2010, and thereafter interest and principal shall
be paid in accordance with the Amortization Schedule on January 1, April 1,
July 1, and October 1 of each year, commencing July 1, 2010, until the Notes are
paid in full on April 1, 2012. Interest on each Global Note will accrue from the
most recent date to which interest has been paid or, if no interest has been
paid on the Global Note, from the date of issuance; provided that if there is no
existing Default in the payment of interest or principal, and if this Global
Note is authenticated between a record date referred to on the face hereof and
the next succeeding Payment Date, interest shall accrue from such next
succeeding Payment Date. Any endorsement of a Global Note to reflect the amount
of any increase or decrease in the aggregate amount of outstanding Notes
represented thereby shall be made by the Trustee or the Note Custodian, at the
direction of the Trustee.
     (c) Certificated Securities. Except as provided in Section 2.06(a), owners
of beneficial interests in Global Notes will not be entitled to receive physical
delivery of Definitive Notes.
Section 2.02. Execution and Authentication.
     Two Officers shall sign the Notes for the Company by manual or facsimile
signature. If an Officer whose signature is on a Note no longer holds that
office at the time a Note is authenticated, the Note shall nevertheless be
valid.
     A Note shall not be valid until authenticated by the manual signature of
the Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.
     The Trustee shall, upon a written order of the Company signed by two
Officers (an “Authentication Order”), authenticate Notes for original issue up
to the aggregate principal amount stated in paragraph 4 of the Notes. The
aggregate principal amount of Notes outstanding at any time may not exceed such
amount except as provided in Section 2.07 hereof.
     The Trustee may appoint an authenticating agent acceptable to the Company
to authenticate Notes. An authenticating agent may authenticate Notes whenever
the Trustee may

17



--------------------------------------------------------------------------------



 



do so. Each reference in this Indenture to authentication by the Trustee
includes authentication by such agent. An authenticating agent has the same
rights as an Agent to deal with the Company or an Affiliate of the Company or
any of their respective Subsidiaries.
Section 2.03. Registrar and Paying Agent.
     The Company shall maintain an office or agency where Notes may be presented
or surrendered for registration of transfer or for exchange (“Registrar”) and an
office or agency where Notes may be presented for payment (“Paying Agent”). The
Registrar shall keep a register of the Notes and of their transfer and exchange.
The Company may appoint one or more co-registrars and one or more additional
paying agents. The term “Registrar” includes any co-registrar and the term
“Paying Agent” includes any additional paying agent. The Company may change any
Paying Agent or Registrar without notice to any Holder. The Company shall notify
the Trustee in writing of the name and address of any Agent not a party to this
Indenture. If the Company fails to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such. The Company or any of
its Subsidiaries may act as Paying Agent or Registrar.
     The Company initially appoints The Depository Trust Company (“DTC”) to act
as Depositary with respect to the Global Notes.
     The Company initially appoints the Trustee to act as the Registrar and
Paying Agent in connection with the Notes and to act as Note Custodian with
respect to the Global Notes.
Section 2.04. Paying Agent to Hold Money in Trust.
     The Company shall require each Paying Agent other than the Trustee to agree
in writing that the Paying Agent will hold in trust for the benefit of Holders
or the Trustee all money held by the Paying Agent for the payment of principal
or interest on the Notes, and will notify the Trustee of any default by the
Company or any Guarantor in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee and to account for any assets distributed. The Company at any time
may require a Paying Agent to pay all money held by it to the Trustee. Upon
payment over to the Trustee, the Paying Agent (if other than the Company or a
Subsidiary) shall have no further liability for the money. If the Company, a
Guarantor or a Subsidiary acts as Paying Agent, it shall segregate and hold in a
separate trust fund for the benefit of the Holders or the Trustee all money held
by it as Paying Agent. Upon any bankruptcy or reorganization proceedings
relating to the Company or any Guarantor, the Trustee shall serve as Paying
Agent for the Notes.
Section 2.05. Holder Lists.
     The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
all Holders and shall otherwise comply with TIA § 312(a). If the Trustee is not
the Registrar, the Company and/or the Guarantors shall cause the Registrar to
furnish to the Trustee at least seven Business Days before each Payment Date and
at such other times as the Trustee may request in writing, a list in such form
and as of such date as the Trustee may reasonably require of the names and
addresses of the Holders of Notes and the Company and the Guarantors shall
otherwise comply with TIA § 312(a).

18



--------------------------------------------------------------------------------



 



Section 2.06. Transfer and Exchange.
     (a) Transfer and Exchange of Global Notes. Global Notes may not be
transferred as a whole except by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. Global Notes may be exchanged for
Definitive Notes only if (i) the Depositary (x) notifies the Company that it is
unwilling or unable to continue as depositary for the Global Notes and the
Company thereupon fails to appoint a successor depositary within 90 days or
(y) has ceased to be a clearing agency registered under the Exchange Act,
(ii) the Company, in its sole discretion, determines that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and delivers a
written notice to such effect to the Trustee or (iii) there shall have occurred
and be continuing a Default or an Event of Default with respect to the Notes.
Upon the occurrence of any of the preceding events in (i), (ii) or (iii) above,
(x) the Company shall execute and, upon receipt of an Authentication Order, the
Trustee shall authenticate and deliver, Definitive Notes in an aggregate
principal amount equal to the principal amount of the Global Notes in exchange
for such Global Notes, and (y) Definitive Notes shall be issued in such names
and issued in any approved denominations as the Depositary shall instruct the
Trustee. At such time as all beneficial interests in Global Notes have been
exchanged for Definitive Notes pursuant to this Section 2.06(a), redeemed,
repurchased or cancelled, all Global Notes shall be returned to or retained and
cancelled by the Trustee in accordance with Section 2.11 hereof. Global Notes
also may be exchanged or replaced, in whole or in part, as provided in
Sections 2.07 and 2.10 hereof. A Global Note may not be exchanged for another
Note except as provided in this Section 2.06(a).
     (b) Transfer and Exchange of Beneficial Interests in the Global Notes.
Nothing in this Indenture precludes the transfer and exchange of beneficial
interests in the Global Notes by lawful means and in accordance with any
applicable provisions of this Indenture and any applicable procedures of the
Depositary.
     (c) General Provisions Relating to Transfers and Exchanges.
     (i) To permit registrations of transfers and exchanges, subject to this
Section 2.06, the Company shall execute and, upon receipt of an Authentication
Order, the Trustee shall authenticate Global Notes and Definitive Notes upon the
Company or the Registrar’s request.
     (ii) No service charge shall be made to a Holder of a beneficial interest
in a Global Note or to a Holder of a Definitive Note for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 4.10,
4.15 and 9.05 hereof).

19



--------------------------------------------------------------------------------



 



     (iii) The Registrar shall register the transfer or make the exchange if its
requirements for such transactions are met; provided, however, that any Note
presented or surrendered for registration of transfer or exchange shall be duly
endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar and the Trustee duly executed by the Holder
thereof or by his attorney duly authorized in writing.
     (iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
Obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
     (v) The Company shall not be required (A) to issue, to register the
transfer of or to exchange any Notes during a period beginning at the opening of
business 15 days before the day of any selection of Notes for redemption under
Section 3.02 hereof and ending at the close of business on the day of selection
or (B) to register the transfer of or to exchange any Note so selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part.
     (vi) Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Company may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.
     (vii) The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.
     (viii) All certifications, certificates and Opinions of Counsel required to
be submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile, unless
originals are required by the Trustee.
     (d) Character of Notes. The Notes have not been registered under the
Securities Act, and are being issued under the Indenture in reliance upon a
specific exemption from the registration provisions of the Securities Act
afforded by Section 3(a)(9) of the Securities Act.
Section 2.07. Replacement Notes
     If any mutilated Note is surrendered to the Trustee or the Company and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Company shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met. If required by the Trustee or the Company, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of

20



--------------------------------------------------------------------------------



 



the Trustee and the Company to protect the Company, the Trustee, any Agent and
any authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Company may charge for its expenses in replacing a Note.
     Every replacement Note is an additional obligation of the Company and shall
be entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.
Section 2.08. Outstanding Notes.
     The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those cancelled by it, those delivered to it for cancellation
and those described in this Section as not outstanding. Except as set forth in
Section 2.09 hereof, a Note does not cease to be outstanding because the Company
or an Affiliate of the Company holds the Note; however, Notes held by the
Company or a Subsidiary of the Company shall not be deemed to be outstanding for
purposes of Section 3.07(b) hereof.
     If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.
     If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.
     If the Paying Agent (other than the Company or a Subsidiary) holds, on a
redemption date or maturity date, money sufficient to pay Notes payable on that
date, then on and after that date such Notes shall be deemed to be no longer
outstanding and shall cease to accrue interest.
Section 2.09. Treasury Notes.
     In determining whether the Holders of the required principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Company or by an officer or director of the Company or any Subsidiary shall be
considered as though not outstanding, except that for the purposes of
determining whether the Trustee shall be protected in relying on any such
direction, waiver or consent, only Notes that the Trustee knows are so owned
shall be so disregarded.
Section 2.10. Temporary Notes
     Until certificates representing Notes are ready for delivery, the Company
may prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Company considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Company shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.
     Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

21



--------------------------------------------------------------------------------



 



Section 2.11. Cancellation.
     The Company at any time may deliver Notes to the Trustee for cancellation.
The Registrar and Paying Agent shall forward to the Trustee any Notes
surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation and shall destroy
cancelled Notes (subject to the record retention requirement of the Exchange
Act). Certification of the destruction of all cancelled Notes shall be delivered
to the Company. The Company may not issue new Notes to replace Notes that it has
paid or that have been delivered to the Trustee for cancellation.
Section 2.12. Defaulted Interest and Principal.
     If the Company defaults in a payment of interest or principal on the Notes,
it shall pay the defaulted interest or principal in any lawful manner plus, to
the extent lawful, interest payable on the defaulted interest or principal, to
the Persons who are Holders on a subsequent special record date, in each case at
the rate provided in the Notes and in Section 4.01 hereof. The Company shall
notify the Trustee in writing of the amount of defaulted interest or principal
proposed to be paid on each Note and the date of the proposed payment. The
Company shall fix or cause to be fixed each such special record date and payment
date, provided that no such special record date shall be less than 10 days prior
to the related payment date for such defaulted interest or principal. At least
15 days before the special record date, the Company (or, upon the written
request of the Company, the Trustee in the name and at the expense of the
Company) shall send or cause to be sent to Holders a notice that states the
special record date, the related payment date and the amount of such interest or
principal to be paid.
ARTICLE 3.
REDEMPTION AND PREPAYMENT
Section 3.01. Notices to Trustee.
     If the Company elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it shall furnish to the Trustee, at least
45 days but not more than 60 days before a redemption date (unless a shorter
notice shall be satisfactory to the Trustee), an Officers’ Certificate setting
forth (a) the clause of this Indenture pursuant to which the redemption shall
occur, (b) the redemption date, (c) the principal amount of Notes to be redeemed
and (d) the redemption price.
Section 3.02. Selection of Notes to Be Redeemed.
     If less than all of the Notes are to be redeemed or purchased in an offer
to purchase at any time, the Trustee shall select the Notes to be redeemed or
purchased among the Holders of the Notes in compliance with the requirements of
the principal national securities exchange, if any, on which the Notes are
listed or, if the Notes are not so listed, on a pro rata basis, by lot or in
accordance with any other method the Trustee considers fair and appropriate. In
the event of partial redemption by lot, the particular Notes to be redeemed
shall be selected, unless otherwise

22



--------------------------------------------------------------------------------



 



provided herein, not less than 30 nor more than 60 days prior to the redemption
date by the Trustee from the outstanding Notes not previously called for
redemption.
     The Trustee shall promptly notify the Company in writing of the Notes
selected for redemption. and, in the case of any Note selected for partial
redemption, the principal amount thereof to be redeemed. Notes and portions of
Notes selected shall be in amounts equal to the Remaining Principal Balance of
each Note or whole multiples of such Remaining Principal Balance.
Section 3.03. Notice of Redemption.
     Subject to the provisions of Section 3.09 hereof, at least 30 days but not
more than 60 days before a redemption date, the Company shall send or cause to
be sent via electronic delivery or mailed, by first class mail, a notice of
redemption to each Holder whose Notes are to be redeemed at its registered
address.
     The notice shall identify the Notes to be redeemed and shall state:
     (a) the redemption date;
     (b) the redemption price;
     (c) if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion shall be issued upon cancellation of the original Note;
     (d) the name and address of the Paying Agent;
     (e) that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;
     (f) that, unless the Company defaults in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
redemption date;
     (g) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and
     (h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.
     At the Company’s request, the Trustee shall give the notice of redemption
in the Company’s name and at its expense; provided, however, that the Company
shall have delivered to the Trustee, at least 45 days prior to the redemption
date, an Officers’ Certificate requesting that the Trustee give such notice and
setting forth the information to be stated in such notice as provided in the
preceding paragraph.

23



--------------------------------------------------------------------------------



 



Section 3.04. Effect of Notice of Redemption.
     Once notice of redemption is sent in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. A notice of redemption may not be conditional.
Section 3.05. Deposit of Redemption Price.
     One Business Day prior to the redemption date, the Company shall deposit
with the Trustee or with the Paying Agent money sufficient to pay the redemption
price of and accrued interest on all Notes to be redeemed on that date. The
Trustee or the Paying Agent shall promptly return to the Company any money
deposited with the Trustee or the Paying Agent by the Company in excess of the
amounts necessary to pay the redemption price of, and accrued interest on, all
Notes to be redeemed.
     If the Company complies with the provisions of the preceding paragraph, on
and after the redemption date, interest shall cease to accrue on the Notes or
the portions of Notes called for redemption. If a Note is redeemed on or after a
payment record date but on or prior to the related Payment Date, then any
accrued and unpaid interest and principal shall be paid to the Person in whose
name such Note was registered at the close of business on such record date. If
any Note called for redemption shall not be so paid upon surrender for
redemption because of the failure of the Company to comply with the preceding
paragraph, interest shall be paid on the unpaid principal, from the redemption
date until such principal is paid, and to the extent lawful on any interest not
paid on such unpaid principal, in each case at the rate provided in the Notes
and in Section 4.01 hereof.
Section 3.06. Notes Redeemed in Part.
     Upon surrender of a Note that is redeemed in part, the Company shall issue
and, upon the Company’s written request, the Trustee shall authenticate for the
Holder at the expense of the Company a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.
Section 3.07. Optional Redemption.
     (a) The Company shall have the option to redeem the Notes, in whole or in
part, upon not less than 30 nor more than 60 days’ notice at a redemption price
equal to the Remaining Principal Balance of each Note redeemed plus accrued and
unpaid interest thereon, if any, to the applicable redemption date.
     (b) Any redemption pursuant to this Section 3.07 shall be made pursuant to
the provisions of Section 3.01 through 3.06 hereof.
Section 3.08. Mandatory Redemption.
     Except as set forth under Sections 4.10 and 4.15 hereof, the Company shall
not be required to make mandatory redemption payments with respect to the Notes.

24



--------------------------------------------------------------------------------



 



Section 3.09. Offer to Purchase by Application of Excess Proceeds.
     In the event that, pursuant to Section 4.10 hereof, the Company shall be
required to commence an offer to all Holders to purchase Notes (an “Asset Sale
Offer”), it shall follow the procedures specified below.
     The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Company shall purchase the principal amount of Notes required to be
purchased pursuant to Section 4.10 hereof (the “Offer Amount”) or, if less than
the Offer Amount has been tendered, all Notes tendered in response to the Asset
Sale Offer. Payment for any Notes so purchased shall be made in the same manner
as interest and principal payments are made.
     If the Purchase Date is on or after a record date and on or before the
related Payment Date, any accrued and unpaid interest shall be paid to the
Person in whose name a Note is registered at the close of business on such
record date, and no additional interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.
     Upon the commencement of an Asset Sale Offer, the Company shall send, by
electronic transmission or by first class mail, a notice to the Trustee and each
of the Holders, with a copy to the Trustee. The notice shall contain all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Asset Sale Offer. The Asset Sale Offer shall be made to all
Holders. The notice, which shall govern the terms of the Asset Sale Offer, shall
state:
     (a) that the Asset Sale Offer is being made pursuant to this Section 3.09
and Section 4.10 hereof and the length of time the Asset Sale Offer shall remain
open;
     (b) the Offer Amount, the purchase price and the Purchase Date;
     (c) that any Note not tendered or accepted for payment shall continue to
accrete or accrue interest;
     (d) that, unless the Company defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer shall cease to accrete or
accrue interest after the Purchase Date;
     (e) that Holders electing to have a Note purchased pursuant to an Asset
Sale Offer may only elect to have Notes purchased in integral multiples equal to
the Remaining Principal Balance of each Note purchased;
     (f) that Holders electing to have a Note purchased pursuant to any Asset
Sale Offer shall be required to surrender the Note, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of the Note completed, or
transfer by book-entry transfer, to the Company, a Depositary, if appointed by
the Company, or a Paying Agent at the address specified in the notice at least
three days before the Purchase Date;

25



--------------------------------------------------------------------------------



 



     (g) that Holders shall be entitled to withdraw their election if the
Company, the Depositary or the Paying Agent, as the case may be, receives, not
later than the close of business on the business day prior to the expiration of
the Offer Period, a telegram, telex, facsimile transmission or letter setting
forth the name of the Holder, the principal amount of the Note the Holder
delivered for purchase and a statement that such Holder is withdrawing his
election to have such Note purchased;
     (h) that, if the aggregate principal amount of Notes surrendered by Holders
exceeds the Offer Amount, the Company shall select the Notes to be purchased on
a pro rata basis (with such adjustments as may be deemed appropriate by the
Company so that only Notes in denominations equal to the Remaining Principal
Balance of each Note or integral multiples thereof, shall be purchased).
     (i) that Holders whose Notes were purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered.
     On or before the Purchase Date, the Company shall, to the extent lawful,
accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof tendered pursuant to the Asset Sale Offer,
or if less than the Offer Amount has been tendered, all Notes tendered, and
shall deliver to the Trustee an Officers’ Certificate stating that such Notes or
portions thereof were accepted for payment by the Company in accordance with the
terms of this Section 3.09. The Company, the Depositary or the Paying Agent, as
the case may be, shall promptly (but in any case not later than five days after
the Purchase Date) mail or deliver to each tendering Holder an amount equal to
the purchase price of the Notes tendered by such Holder and accepted by the
Company for purchase, and the Company shall promptly issue a new Note, and the
Trustee, upon written request from the Company shall authenticate and mail or
deliver such new Note to such Holder, in a principal amount equal to any
unpurchased portion of the Note surrendered. Any Note not so accepted shall be
promptly mailed or delivered by the Company to the Holder thereof. The Company
shall publicly announce the results of the Asset Sale Offer on the Purchase
Date.
     Other than as specifically provided in this Section 3.09, any purchase
pursuant to this Section 3.09 shall be made pursuant to the provisions of
Sections 3.01 through 3.06 hereof.
ARTICLE 4.
COVENANTS
Section 4.01. Payment of Notes.
     The Company shall pay or cause to be paid the principal and interest on the
Notes on the dates and in the manner provided in the Notes. Principal and
interest shall be considered paid on the date due if the Paying Agent, if other
than the Company or a Subsidiary thereof, holds as of 10:00 a.m. Eastern Time on
the due date money deposited by the Company in immediately available funds and
designated for and sufficient to pay all principal and interest then due. The
Company shall pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue principal at the rate equal to 1% per annum
in excess of the then

26



--------------------------------------------------------------------------------



 



applicable interest rate on the Notes to the extent lawful; it shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.
Section 4.02. Maintenance of Office or Agency.
     The Company shall maintain an office or agency (which may be an office of
the Trustee or an affiliate of the Trustee, Registrar or co-registrar) where
Notes may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Company in respect of the Notes and this
Indenture may be served. The Company shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency. If at any time the Company shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
Corporate Trust Office of the Trustee.
     The Company may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Company
of its obligation to maintain an office or agency for such purposes. The Company
shall give prompt written notice to the Trustee of any such designation or
rescission and of any change in the location of any such other office or agency.
     The Company hereby designates the Corporate Trust Office of the Trustee as
one such office or agency of the Company in accordance with Section 2.03 hereof.
Section 4.03. Reports.
     Whether or not required by the rules and regulations of the Securities and
Exchange Commission (the “Commission”), so long as any Notes are outstanding,
the Company and the Guarantors shall furnish to the Holders of Notes (i) all
quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K on behalf of
the Company and the Guarantors were such Forms required to be filed in
consequence of the Notes, including a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” that describes the financial
condition and results of operations of the Company and its consolidated
Subsidiaries (showing in reasonable detail, either on the face of the financial
statements or in the footnotes thereto and in Management’s Discussion and
Analysis of Financial Condition and Results of Operations, the financial
condition and results of operations of the Company and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Company), and, with respect to the annual
information only, a report thereon by the Company’s independent certified public
accountants, and (ii) all current reports that would be required to be filed
with the Commission on Form 8-K if the Company were required to file such
reports, in each case, within the time periods specified in the SEC’s rules and
regulations. In addition, whether or not required by the rules and regulations
of the SEC, the Company shall file a copy of all such information with the
Commission for public availability within the time periods specified in the
SEC’s rules and regulations. The Company and the Guarantors shall at all times
comply with TIA § 314(a).

27



--------------------------------------------------------------------------------



 



Section 4.04. Compliance Certificate.
     (a) The Company and each Guarantor (to the extent that such Guarantor is so
required under the TIA) shall deliver to the Trustee, within 90 days after the
end of each fiscal year, an Officers’ Certificate stating that a review of the
activities of the Company and its Subsidiaries during the preceding fiscal year
has been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Company
has kept, observed, performed and fulfilled each and every covenant contained in
this Indenture and is not in default in the performance or observance of any of
the terms, provisions and conditions of this Indenture (or, if a Default or
Event of Default shall have occurred, describing all such Defaults or Events of
Default of which he or she may have knowledge and what action the Company is
taking or proposes to take with respect thereto) and that to the best of his or
her knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Company is taking or proposes to take with respect thereto.
     (b) So long as not contrary to the then current recommendations of the
American Institute of Certified Public Accountants, the year-end financial
statements delivered pursuant to Section 4.03 above shall be accompanied by a
written statement of the Company’s independent public accountants (who shall be
a firm of established national reputation) that in making the examination
necessary for certification of such financial statements, nothing has come to
their attention that would lead them to believe that the Company has violated
any provisions of Article 4 or Article 5 hereof or, if any such violation has
occurred, specifying the nature and period of existence thereof, it being
understood that such accountants shall not be liable directly or indirectly to
any Person for any failure to obtain knowledge of any such violation.
     (c) The Company shall, so long as any of the Notes are outstanding, deliver
to the Trustee, within five business days upon any Officer becoming aware of any
Default or Event of Default, an Officers’ Certificate specifying such Default or
Event of Default and what action the Company is taking or proposes to take with
respect thereto.
Section 4.05. Taxes.
     The Company shall pay, and shall cause each of its Subsidiaries to pay,
prior to delinquency, all material taxes, assessments, and governmental levies
except such as are contested in good faith and by appropriate proceedings or
where the failure to effect such payment is not adverse in any material respect
to the Holders of the Notes.
Section 4.06. Stay, Extension and Usury Laws.
     The Company and each of the Guarantors covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the

28



--------------------------------------------------------------------------------



 



benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Trustee, but shall suffer and permit the execution of every such power as
though no such law has been enacted.
Section 4.07. Restricted Payments.
     The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly: (i) declare or pay any dividend or make
any other payment or distribution on account of the Company’s or any of its
Restricted Subsidiaries’ Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving the Company) or
to the direct or indirect holders of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable in Equity Interests (other than Disqualified Stock) of
the Company and dividends and distributions payable solely to the Company or to
a Guarantor); (ii) purchase, redeem or otherwise acquire or retire for value
(including without limitation, in connection with any merger or consolidation
involving the Company) any Equity Interests of the Company or any direct or
indirect parent of the Company; (iii) make any payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value any
Indebtedness that is subordinate to the Notes or the Subsidiary Guarantees,
except a payment of interest or principal at Stated Maturity; or (iv) make any
Restricted Investment (all such payments and other actions set forth in clauses
(i) through (iv) above being collectively referred to as “Restricted Payments”),
unless, at the time of and after giving effect to such Restricted Payment:
     (a) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof; and
     (b) the Company would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable reference period set forth in the first
paragraph of Section 4.09 hereof, have been permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Coverage Ratio test set
forth in such Section 4.09; and
     (c) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Company and its Restricted Subsidiaries
after the date hereof (excluding Restricted Payments permitted by clause (ii) of
the next succeeding paragraph), is less than the sum of (i) 50% of the
Consolidated Net Income of the Company for the period (taken as one accounting
period) from June 7, 2004 to the end of the Company’s most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment (or, if such Consolidated Net Income for such period is
a deficit, less 100% of such deficit), plus (ii) 100% of the aggregate net cash
proceeds received by the Company from the issue or sale since the date of this
Indenture of Equity Interests of the Company (other than Disqualified Stock) or
of Disqualified Stock or debt securities of the Company that have been converted
into or

29



--------------------------------------------------------------------------------



 



exchanged for such Equity Interests (other than Equity Interests (or
Disqualified Stock or debt securities) sold to a Restricted Subsidiary of the
Company and other than Disqualified Stock or debt securities that have been
converted into or exchanged for Disqualified Stock), plus (iii) to the extent
that any Unrestricted Subsidiary is redesignated as a Restricted Subsidiary
after the date hereof, the fair market value of the Company’s Investment in such
Subsidiary as of the date of such redesignation; provided, however, that the
foregoing amount shall not exceed the amount of Investments made (and treated as
a Restricted Investment) by the Company or any Restricted Subsidiary in such
Unrestricted Subsidiary, plus (iv) an amount equal to the net reduction in
Investments (other than Permitted Investments) made by the Company or any
Restricted Subsidiaries in any Person resulting from dividends or distributions
on, or repurchases or redemptions of, such Investments by such Person, net cash
proceeds realized upon the sale of such Investment to an unaffiliated purchaser,
reductions in obligations of such Person guaranteed by, and repayments of loans
or advances or other transfers of assets by such Person to, the Company or a
Restricted Subsidiary, provided, however, that no amount shall be included under
this clause (iv) to the extent it is already included in Consolidated Net
Income.
     The foregoing provisions will not prohibit (i) the payment of any dividend
within 60 days after the date of declaration thereof, if at said date of
declaration such payment would have complied with the provisions of this
Indenture; (ii) the redemption, repurchase, retirement, defeasance or other
acquisition of any subordinated Indebtedness or Equity Interests of the Company
in exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Restricted Subsidiary of the Company) of, other Equity
Interests of the Company (other than any Disqualified Stock); provided that the
amount of any such net cash proceeds that are utilized for any such redemption,
repurchase, retirement, defeasance or other acquisition shall be excluded from
clause (c) (ii) of the preceding paragraph; (iii) the defeasance, redemption,
repurchase or other acquisition of subordinated Indebtedness with the net cash
proceeds from an incurrence of Permitted Refinancing Indebtedness; (iv) the
defeasance, redemption, repurchase or other acquisition of subordinated
Indebtedness with Excess Proceeds remaining after an Asset Sale Offer; (v) the
payment of any dividend by a Restricted Subsidiary of the Company to the holders
of its respective Equity Interests on a pro rata basis; (vi) repurchases of
Equity Interests of the Company deemed to occur upon exercise of employee
options, warrants or rights if such Equity Interests represent a portion of the
exercise price of or withholding tax due upon exercise of such options, warrants
or rights; (vii) the repurchase, redemption or other acquisition or retirement
for value of any Equity Interests of the Company or any Restricted Subsidiary
held by any employee or former employee pursuant to the terms of any of the
Company’s or such Restricted Subsidiaries’ benefit plans or arrangements;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests shall not exceed $1.0 million in any
twelve-month period and $5.0 million in the aggregate and no Default or Event of
Default shall have occurred and be continuing immediately after such
transaction; and (viii) additional Restricted Payments in an amount not to
exceed $5.0 million in the aggregate.
     The amount of all Restricted Payments (other than cash) shall be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. The fair
market value of any non-cash Restricted Payment shall be

30



--------------------------------------------------------------------------------



 



determined by the Board of Directors whose resolution with respect thereto shall
be delivered to the Trustee, such determination to be based upon an opinion or
appraisal issued by an accounting, appraisal or investment banking firm of
national standing if such fair market value exceeds $1.0 million. Not later than
the date of making any Restricted Payment, the Company shall deliver to the
Trustee an Officers’ Certificate stating that such Restricted Payment is
permitted and setting forth the basis upon which the calculations required by
this Section 4.07 were computed, which calculations may be based upon the
Company’s latest available financial statements, together with a copy of any
fairness opinion or appraisal required by this Indenture.
Section 4.08. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.
     The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Restricted Subsidiary to (a)(i) pay dividends or make any other distributions to
the Company or any of its Restricted Subsidiaries (A) on its Capital Stock or
(B) with respect to any other interest or participation in, or measured by, its
profits or (ii) pay any Indebtedness owed to the Company or any of its
Restricted Subsidiaries, (b) make loans or advances to the Company or any of its
Restricted Subsidiaries or (c) transfer any of its properties or assets to the
Company or any of its Restricted Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) Existing Indebtedness as in
effect on the date of this Indenture, (ii) this Indenture and the Notes,
(iii) applicable law, (iv) any instrument governing Indebtedness or Capital
Stock of a Person acquired by the Company or any of its Restricted Subsidiaries
as in effect at the time of such acquisition (except to the extent such
Indebtedness was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Indenture to
be incurred, (v) by reason of customary non-assignment provisions in leases
entered into in the ordinary course of business and consistent with past
practices, (vi) purchase money obligations for property acquired in the ordinary
course of business that impose restrictions of the nature described in clause
(c) above on the property so acquired, (vii) Permitted Refinancing Indebtedness,
provided that the restrictions contained in the agreements governing such
Permitted Refinancing Indebtedness are no more restrictive than those contained
in the agreements governing the Indebtedness being refinanced,
(viii) restrictions contained in security agreements or mortgages to the extent
such restrictions restrict the transfer of the property or assets subject to
such security agreements or mortgages, (ix) any restriction with respect to a
Restricted Subsidiary imposed pursuant to an agreement entered into for the sale
or disposition of all or substantially all of the capital stock or assets of
such Restricted Subsidiary pending the closing of the sale of such sale or
disposition, or (x) any restriction in any agreement that is not more
restrictive than the restrictions in the Credit Facilities as in effect on the
date of this Indenture and such restrictions contained in the Credit Facilities
on the date of this Indenture.
Section 4.09. Incurrence of Indebtedness and Issuance of Preferred Stock.
     The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly

31



--------------------------------------------------------------------------------



 



liable, contingently or otherwise, with respect to (collectively, “incur”) any
Indebtedness (including Acquired Debt) and the Company and the Guarantors shall
not issue any Disqualified Stock and the Company shall not permit any of its
Restricted Subsidiaries which are not Guarantors to issue any shares of
preferred stock other than to the Company or to a Wholly Owned Restricted
Subsidiary which is a Guarantor, provided that any subsequent issuance or
transfer of Capital Stock that results in such Guarantor ceasing to be a Wholly
Owned Restricted Subsidiary or any subsequent transfer of such preferred stock
(other than to the Company or another Wholly Owned Restricted Subsidiary which
is a Guarantor) will be deemed, in each case, to be the issuance of such
preferred stock by the issuer thereof; provided, however, that the Company and
any Guarantor may incur Indebtedness (including Acquired Debt) or issue shares
of Disqualified Stock if the Consolidated Coverage Ratio for the four most
recently ended calendar quarters is at least 1.25:1.
     The Consolidated Coverage Ratio shall be determined on a pro forma basis
(including a pro forma application of the net proceeds from such Indebtedness or
Disqualified Stock), as if the additional Indebtedness had been incurred, or the
Disqualified Stock had been issued, as the case may be, at the beginning of the
four-quarter period. The most recently ended calendar quarters shall be
determined on the basis of the Company’s calendar quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock is issued.
     The foregoing limitations shall not apply to the incurrence of any of the
following items of Indebtedness (collectively, “Permitted Debt”):
     (i) the incurrence by the Company or its Restricted Subsidiaries of
Indebtedness secured by Mortgages Receivable;
     (ii) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement of
property, plant, equipment, land or inventory used or held for sale in the
business of the Company or such Restricted Subsidiary, in an aggregate principal
amount outstanding for the Company and its Restricted Subsidiaries not to exceed
$5.0 million at any time outstanding;
     (iii) the incurrence by the Company or any of its Restricted Subsidiaries
of Indebtedness in connection with the acquisition of assets or a new Restricted
Subsidiary; provided that such Indebtedness was incurred by the prior owner of
such assets or such Restricted Subsidiary prior to such acquisition by the
Company or one of its Restricted Subsidiaries and was not incurred in connection
with, or in contemplation of, such acquisition by the Company or one of its
Restricted Subsidiaries; and provided further that the principal amount (or
accreted value, as applicable) of such Indebtedness, together with any other
outstanding Indebtedness incurred pursuant to this clause (iii), does not exceed
$5.0 million;

32



--------------------------------------------------------------------------------



 



     (iv) the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace Existing Indebtedness or Indebtedness
that was permitted by this Indenture to be incurred;
     (v) the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided, however, that (A) if the Company or a Guarantor is the
obligor on such Indebtedness, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all Obligations with respect to the Notes and
the Subsidiary Guarantees and (B)(i) any subsequent issuance or transfer of
Equity Interests that results in any such Indebtedness being held by a Person
other than the Company or a Restricted Subsidiary and (ii) any sale or other
transfer of any such Indebtedness to a Person that is not either the Company or
a Restricted Subsidiary shall be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as
the case may be;
     (vi) the incurrence by the Company of Hedging Obligations that are incurred
for the purpose of fixing or hedging interest rate risk with respect to any
floating rate Indebtedness that is permitted by the terms of this Indenture to
be outstanding;
     (vii) the guarantee by the Company or any Restricted Subsidiary of
Indebtedness of the Company or a Restricted Subsidiary that was permitted to be
incurred by another provision of this covenant;
     (viii) the incurrence by the Company’s Unrestricted Subsidiaries of
Non-Recourse Debt, provided, however, that if any such Indebtedness ceases to be
Non-Recourse Debt of an Unrestricted Subsidiary, such event shall be deemed an
incurrence of Indebtedness by a Restricted Subsidiary of the Company;
     (ix) the incurrence by the Company and the Guarantors of Indebtedness
represented by the Notes and the Subsidiary Guarantees thereof and this
Indenture in an aggregate principal amount up to $10 million;
     (x) the incurrence by the Company or any of its Restricted Subsidiaries of
Existing Indebtedness of the Company or any such Restricted Subsidiary;
     (xi) the incurrence by the Company or any of its Restricted Subsidiaries in
the ordinary course of business of Indebtedness (A) in respect of performance,
completion, surety or similar bonds or guarantees (including pursuant to letters
of credit) in connection with new construction, development, leasing of
billboards, or compliance with federal, state or local law, or (B) in respect of
bankers acceptances, letters of credit, appeal or similar bonds other than

33



--------------------------------------------------------------------------------



 



pursuant to clause (A) in an aggregate amount at any time outstanding for the
Company and its Restricted Subsidiaries not to exceed $5.0 million;
     (xii) the incurrence of Indebtedness of the Company or any Restricted
Subsidiary arising from agreements providing for indemnification, adjustment of
purchase price or similar obligations in connection with the disposition of any
assets of the Company or any such Restricted Subsidiary (other than Guarantees
of Indebtedness incurred by any Person acquiring all or any portion of such
assets for the purpose of financing such acquisition), in principal amount not
to exceed the gross proceeds actually received by the Company or any Restricted
Subsidiary in connection with such disposition;
     (xiii) the incurrence by the Company or any of its Restricted Subsidiaries
of additional Indebtedness in an aggregate principal amount (or accreted value,
as applicable) at any time (including all indebtedness incurred to replace,
refund or refinance any such indebtedness) outstanding for the Company and its
Restricted Subsidiaries not to exceed $7.5 million; and
     (xiv) the incurrence by a Receivables Subsidiary of Indebtedness.
     For purposes of determining compliance with this covenant, in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xiv) of this
paragraph or is entitled to be incurred pursuant to the first paragraph of this
covenant, the Company shall, in its sole discretion, classify such item of
Indebtedness in any manner that complies with this covenant and such item of
Indebtedness will be treated as having been incurred pursuant to only one of
such clauses or pursuant to the first paragraph hereof. Accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness will not be deemed to be an incurrence of Indebtedness
for purposes of this Section 4.09.
Section 4.10. Asset Sales.
     The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless (i) the Company (or the
Restricted Subsidiary, as the case may be) receives consideration at the time of
such Asset Sale at least equal to the fair market value (evidenced by a
resolution of the Board of Directors set forth in an Officers’ Certificate
delivered to the Trustee) of the assets or Equity Interests issued or sold or
otherwise disposed of and (ii) at least 75% of the consideration therefor
received by the Company or such Restricted Subsidiary is in the form of cash;
provided that the amount of (x) any liabilities (as shown on the Company’s or
such Restricted Subsidiary’s most recent balance sheet) of the Company or any
Restricted Subsidiary (other than contingent liabilities and liabilities that
are by their terms subordinated to the Notes or any guarantee thereof) that are
assumed by the transferee of any such assets pursuant to a customary novation
agreement that releases the Company or such Restricted Subsidiary from further
liability and (y) any securities, notes or other obligations received by the
Company or any such Restricted Subsidiary from such transferee that are promptly
converted by the Company or such Restricted Subsidiary into cash (to the extent
of the cash received), shall be

34



--------------------------------------------------------------------------------



 



deemed to be cash for purposes of this Section 4.10. Any Restricted Payment that
is permitted by Section 4.07 hereof or any Permitted Investment will not be
deemed to be an Asset Sale.
     Within 360 days after the receipt of any Net Proceeds from an Asset Sale,
the Company (or such Restricted Subsidiary) may apply such Net Proceeds, at its
option, either (a) to repay any Senior Debt of the Company or a Guarantor, or
(b) to the acquisition of a controlling interest in another business, the making
of a capital expenditure or the acquisition of other long-term assets, in each
case, in the same line of business as the Company and its Restricted
Subsidiaries were engaged on the date hereof or in a Related Business. Pending
the final application of any such Net Proceeds, the Company may temporarily
reduce revolving Senior Debt or otherwise invest such Net Proceeds in any manner
that is not prohibited by this Indenture. Any Net Proceeds from Asset Sales that
are not applied or invested as provided in the first sentence of this paragraph
will be deemed to constitute “Excess Proceeds.” Within five days of each date on
which the aggregate amount of Excess Proceeds exceeds $5.0 million hereunder,
the Company shall commence a pro rata Asset Sale Offer pursuant to Section 3.09
hereof to purchase the maximum principal amount of Notes that may be purchased
out of the Excess Proceeds at an offer price in cash in an amount equal to 100%
of the principal amount thereof plus accrued and unpaid interest thereon, if
any, to the date of repurchase, in accordance with the procedures set forth in
Section 3.09 hereof. To the extent that the aggregate amount of Notes tendered
pursuant to an Asset Sale Offer is less than the Excess Proceeds, the Company
may use any remaining Excess Proceeds for any purpose not otherwise prohibited
by this Indenture. If the aggregate principal amount of Notes surrendered by
Holders thereof exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes to be purchased on a pro rata basis. Upon completion of such offer to
purchase, the amount of Excess Proceeds shall be reset at zero.
Section 4.11. Transactions with Affiliates.
     The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate (each of the foregoing, an “Affiliate Transaction”), unless
(i) such Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person and (ii) the Company delivers to the Trustee
(a) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $1.0 million, a
resolution of the Board of Directors set forth in an Officers’ Certificate
certifying that such Affiliate Transaction complies with clause (i) above and
that such Affiliate Transaction has been approved by a majority of the
disinterested members of the Board of Directors and (b) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $5.0 million, an opinion as to the fairness
to the Holders of such Affiliate Transaction from a financial point of view
issued by an accounting, appraisal or investment banking firm of national
standing; provided that (x) any employment, compensation or indemnity agreement
entered into by the Company or any of its Restricted Subsidiaries in the
ordinary course of business and consistent with the past practice of the Company
or such Restricted Subsidiary, (y) transactions between or among the Company
and/or its Restricted Subsidiaries, and (z) Restricted Payments that are
permitted by Section 4.07

35



--------------------------------------------------------------------------------



 



hereof, in each case, shall not be deemed Affiliate Transactions; and provided
further that (i) transactions between the Company or a Restricted Subsidiary and
any Club in the ordinary course of business, (ii) a securitization or similar
transaction between the Company and a Receivables Subsidiary, and
(iii) transactions with Grace Brothers, Ltd. or any of its Affiliates shall not
be subject to clause (ii)(b) above.
Section 4.12. Liens.
     The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, create, incur, assume or otherwise cause or suffer to exist or
become effective any Lien of any kind (other than Permitted Liens) upon any of
their property or assets, now owned or hereafter acquired, or any income or
profits therefrom (or assign or convey any right to receive income therefrom),
which secures Indebtedness or trade payables that rank pari passu with or
subordinate to the Notes or the Subsidiary Guarantees, as applicable, unless
(i) if such Lien secures Indebtedness or trade payables that rank pari passu
with the Notes or Subsidiary Guarantees, as applicable, the Notes and such
Subsidiary Guarantees are secured on an equal and ratable basis with the
obligation so secured until such time as such obligation is no longer secured by
a Lien or (ii) if such Lien secures Indebtedness or trade payables that are
subordinated to the Notes or Subsidiary Guarantees, as applicable, such Lien
shall be subordinated to a Lien granted to the Holders of Notes and Subsidiary
Guarantees on the same collateral as that securing such Lien to the same extent
as such Indebtedness, as applicable, until such obligation is no longer secured
by a lien.
Section 4.13. Business Activities.
     The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, engage in any business other than the same line of business in
which the Company and its Restricted Subsidiaries are engaged on the date hereof
or a Related Business, except to such extent as would not be material to the
Company and its Restricted Subsidiaries taken as a whole. The Company shall not
permit any of its Receivables Subsidiaries to engage in any business other than
the business for which the Receivables Subsidiary was established.
Section 4.14. Corporate Existence.
     (a) Subject to Article 5 hereof, the Company shall do or cause to be done
all things necessary to preserve and keep in full force and effect (i) its
corporate existence, and the corporate, partnership or other existence of each
of its Restricted Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Company or any
such Subsidiary and (ii) the rights (charter and statutory), licenses and
franchises of the Company and its Restricted Subsidiaries; provided, however,
that the Company shall not be required to preserve any such right, license or
franchise, or the corporate, partnership or other existence of any of its
Restricted Subsidiaries, if the Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and its Restricted Subsidiaries, taken as a whole, and that the loss
thereof is not adverse in any material respect to the Holders of the Notes.

36



--------------------------------------------------------------------------------



 



          (b) The Company shall do or cause to be done all things necessary to
preserve and keep in full force and effect the corporate, partnership or other
existence of each of its Receivables Subsidiaries in accordance with the
respective organizational documents (as the same may be amended from time to
time) of such Receivables Subsidiary; provided, however, that the Company shall
not be required to preserve the corporate, partnership or other existence of any
of its Receivables Subsidiaries, if the Board of Directors of the Company shall
determine that the purpose for which the Receivables Subsidiary was established
has been fulfilled.
Section 4.15. Offer to Repurchase Upon Change of Control.
          (a) Upon the occurrence of a Change of Control, the Company shall make
an offer (a “Change of Control Offer”) to each Holder to repurchase all or any
part (equal to the Remaining Principal Balance or an integral multiple thereof),
of each Holder’s Notes at a purchase price in cash equal to 100% of the
aggregate Remaining Principal Balance plus accrued and unpaid interest thereon,
if any, to the date of purchase (the “Change of Control Payment”). Within ten
days following any Change of Control, the Company shall send a written notice to
each Holder stating: (1) that the Change of Control Offer is being made pursuant
to this Section 4.15 and that all Notes tendered will be accepted for payment;
(2) the purchase price and the purchase date, which shall be no earlier than
30 days and no later than 60 days from the date such notice is sent (the “Change
of Control Payment Date”); (3) that any Note not tendered will continue to
accrue interest; (4) that, unless the Company defaults in the payment of the
Change of Control Payment, all Notes accepted for payment pursuant to the Change
of Control Offer shall cease to accrue interest after the Change of Control
Payment Date; (5) that Holders electing to have any Notes purchased pursuant to
a Change of Control Offer will be required to surrender the Notes, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Notes
completed, to the Paying Agent at the address specified in the notice prior to
the close of business on the third Business Day preceding the Change of Control
Payment Date; (6) that Holders will be entitled to withdraw their election if
the Paying Agent receives, not later than the close of business on the second
Business Day preceding the Change of Control Payment Date, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of Notes delivered for purchase, and a statement that such
Holder is withdrawing his election to have the Notes purchased; and (7) that
Holders whose Notes are being purchased only in part will be issued new Notes
equal in principal amount to the unpurchased portion of the Notes surrendered,
which unpurchased portion must be equal to the Remaining Principal Balance or an
integral multiple thereof. The Company shall comply with the requirements of
Rule 14e-1 under the Exchange Act and any other securities laws and regulations
thereunder to the extent such laws and regulations are applicable in connection
with the repurchase of Notes as a result of a Change of Control.
          (b) On the Change of Control Payment Date, the Company shall, to the
extent lawful, (1) accept for payment all Notes or portions thereof properly
tendered pursuant to the Change of Control Offer, (2) deposit with the Paying
Agent an amount equal to the Change of Control Payment in respect of all Notes
or portions thereof so tendered and (3) deliver or cause to be delivered to the
Trustee the Notes so accepted together with an

37



--------------------------------------------------------------------------------



 



Officers’ Certificate stating the aggregate principal amount of Notes or
portions thereof being purchased by the Company. The Paying Agent shall promptly
pay to each Holder of Notes so tendered the Change of Control Payment in an
amount equal to the purchase price for the Notes, and the Trustee shall promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered by such Holder, if any; provided, that each such new Note shall be
in a principal amount of the Remaining Principal Balance or an integral multiple
thereof. The Company shall publicly announce the results of the Change of
Control Offer on or as soon as practicable after the Change of Control Payment
Date.
          (c) Notwithstanding anything to the contrary in this Section 4.15, the
Company shall not be required to make a Change of Control Offer upon a Change of
Control if a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Section 4.15 applicable to a Change of Control Offer made by the Company and
purchases all Notes validly tendered and not withdrawn under such Change of
Control Offer.
          (d) Notwithstanding the foregoing, prior to complying with the
provisions of this Section 4.15, but in any event within 90 days following a
Change of Control, the Company will either repay all outstanding Senior Debt or
obtain the requisite consents, if any, under all agreements governing
outstanding Senior Debt to permit the repurchase of Notes required by this
Section 4.15.
Section 4.16. Sale and Leaseback Transactions.
     The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into any sale and leaseback transaction; provided that
the Company may enter into a sale and leaseback transaction if (i) the Company
could have (a) incurred Indebtedness in an amount equal to the Attributable Debt
relating to such sale and leaseback transaction pursuant to the Consolidated
Coverage Ratio test set forth in the first paragraph of Section 4.09 hereof and
(b) incurred a Lien to secure such Indebtedness pursuant to Section 4.12 hereof,
(ii) the gross cash proceeds of such sale and leaseback transaction are at least
equal to the fair market value (as determined in good faith by the Board of
Directors and set forth in an Officers’ Certificate delivered to the Trustee) of
the property that is the subject of such sale and leaseback transaction, and
(iii) the transfer of assets in such sale and leaseback transaction is permitted
by, and the Company applies the proceeds of such transaction in compliance with
the provisions of Section 4.10 hereof.
Section 4.17. Limitation on Issuances and Sales of Capital Stock of Wholly Owned
Restricted Subsidiaries.
     The Company (i) shall not, and shall not permit any Wholly Owned Restricted
Subsidiary of the Company to, transfer, convey, sell, lease or otherwise dispose
of any Capital Stock of any Wholly Owned Restricted Subsidiary of the Company to
any Person (other than to the Company or a Wholly Owned Restricted Subsidiary
that is a Guarantor), unless (a) such transfer, conveyance, sale, lease or other
disposition is of all the Capital Stock of such Wholly Owned

38



--------------------------------------------------------------------------------



 



Restricted Subsidiary and (b) the cash Net Proceeds from such transfer,
conveyance, sale, lease or other disposition are applied in accordance with
Section 4.10 hereof, and (ii) will not permit any Wholly Owned Restricted
Subsidiary or Receivables Subsidiary of the Company to issue any of its Equity
Interests (other than, if necessary, shares of its Capital Stock constituting
directors’ qualifying shares) to any Person other than to the Company or a
Wholly Owned Restricted Subsidiary of the Company that is a Guarantor.
Section 4.18. Designation of a Subsidiary as an Unrestricted Subsidiary.
     A Subsidiary, other than a Receivables Subsidiary, is a Restricted
Subsidiary unless designated as an Unrestricted Subsidiary. The Board of
Directors of the Company may designate any Restricted Subsidiary to be an
Unrestricted Subsidiary if at the time of such designation: (a) all outstanding
Investments by the Company and its Restricted Subsidiaries (except to the extent
repaid in cash) in the Subsidiary so designated are deemed to be a Restricted
Payment at the time of such designation (all such outstanding Investments will
be deemed to constitute an amount equal to the greatest of (i) the net book
value of such Investments at the time of such designation, (ii) the fair market
value of such Investments at the time of such designation and (iii) the original
fair market value of such Investments at the time they were made), and such
Restricted Payment is permitted at such time under Section 4.07 hereof;
(b) giving pro forma effect thereto as if such designation had occurred at the
beginning of the Company’s most recently completed applicable reference period
set forth in the first paragraph of Section 4.09 hereof for which internal
financial statements are available preceding the date of such designation, the
pro forma Consolidated Coverage Ratio for such period is greater than the
historical Consolidated Coverage Ratio for such period; (c) no Default or Event
of Default shall have occurred and be continuing immediately preceding such
designation and giving pro forma effect thereto or would occur as a consequence
thereof; and (d) such Restricted Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. In the event that a Restricted Subsidiary becomes an
Unrestricted Subsidiary in accordance with this paragraph, then such Restricted
Subsidiary shall be released from its obligations under its Subsidiary Guarantee
in accordance with Section 11.04 hereof.
     The Board of Directors of the Company may redesignate any Unrestricted
Subsidiary to be a Restricted Subsidiary, if at the time of such redesignation:
(x) giving pro forma effect to the redesignation and incurrence of Indebtedness
of the Unrestricted Subsidiary (if any) as if they occurred at the beginning of
the Company’s most recently completed applicable reference period set forth in
the first paragraph of Section 4.09 hereof for which internal financial
statements are available preceding the date of such redesignation, (i) any
Indebtedness of such Unrestricted Subsidiary (including any Non-Recourse Debt)
could be incurred pursuant to the Consolidated Coverage Ratio test set forth in
the first paragraph of Section 4.09 hereof and (ii) the pro forma Consolidated
Coverage Ratio for such period is greater than the historical Consolidated
Coverage Ratio for such period; (y) the newly redesignated Domestic Restricted
Subsidiary executes and delivers a Subsidiary Guarantee and an Opinion of
Counsel; and (z) no Default or Event of Default shall have occurred and be
continuing immediately preceding such redesignation and giving pro forma effect
thereto or would occur as a consequence thereof.
     Any such designation or redesignation by the Board of Directors shall be
evidenced to the Trustee by filing with the Trustee a certified copy of the
board resolution giving effect to such

39



--------------------------------------------------------------------------------



 



designation or redesignation and an Officers’ Certificate certifying that such
designation or redesignation complied with the foregoing conditions. If any
Unrestricted Subsidiary becomes a Restricted Subsidiary, such Subsidiary shall
be subject to the provisions of Article 11 hereof. If, at any time, any
Unrestricted Subsidiary would fail to meet the definition of an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Indenture. If the Unrestricted Subsidiary at such time would
not be permitted to be redesignated a Restricted Subsidiary, the Company shall
be in default of this Section 4.18.
Section 4.19. Limitation on Status as Investment Company.
     The Company and its Restricted Subsidiaries shall take all actions (and
refrain from taking all actions) necessary to ensure that neither the Company
nor any of its Restricted Subsidiaries will be required to register as an
“investment company” (as that term is defined in the Investment Company Act of
1940, as amended), or will otherwise become subject to regulation under the
Investment Company Act.
Section 4.20. No Senior Subordinated Debt.
     Notwithstanding the provisions of Section 4.09 hereof, (i) the Company
shall not incur, create, issue, assume, guarantee or otherwise become liable for
any Indebtedness that is subordinate or junior in right of payment to any Senior
Debt and senior in any respect in right of payment to the Notes, and (ii) no
Guarantor shall incur, create, issue, assume, guarantee or otherwise become
liable for any Indebtedness that is subordinate or junior in right of payment to
any Senior Debt and senior in any respect in right of payment to the Subsidiary
Guarantees. No Indebtedness shall be deemed to be Senior Debt solely because it
is secured and no Indebtedness shall be deemed to be subordinated solely because
it is convertible into Equity Interests.
Section 4.21. No Amendment of Subordination Provisions.
     Without the consent of the Holders of at least 75% in aggregate principal
amount of the Notes then outstanding, the Company will not amend, modify or
alter the provisions of Article 10 of this Indenture in any way that will
adversely affect the rights of Holders of Notes.
Section 4.22. Payments for Consent.
     Neither the Company nor any of its Subsidiaries shall, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to any Holder of any Notes for or as an inducement
to any consent, waiver or amendment of any of the terms or provisions of this
Indenture or the Notes unless such consideration is offered to be paid or is
paid to all Holders of the Notes that consent, waive or agree to amend in the
time frame set forth in the solicitation documents relating to such consent,
waiver or agreement.
Section 4.23. Listings of Company Common Stock on Exchanges.
     The Company will use reasonable efforts to maintain the listing of the
Company’s common stock on the NASDAQ Capital Market. The Company shall remain
compliant with the corporate governance regulations set forth in Section 5600 of
the Market Place Rules of the Nasdaq Stock Market, Inc. (the “Nasdaq”), as in
effect from time to time (or any successor

40



--------------------------------------------------------------------------------



 



regulations), other than, unless otherwise required of the Company, any
provisions relating to the filing of reports or other information with Nasdaq or
the execution of a listing agreement.
ARTICLE 5.
SUCCESSORS
Section 5.01. Merger, Consolidation, or Sale of Assets.
     The Company shall not consolidate or merge with or into (whether or not the
Company is the surviving corporation) or sell, assign, transfer, lease, convey
or otherwise dispose of all or substantially all of its properties or assets in
one or more related transactions, to another corporation, Person or entity
unless (i) the Company is the surviving corporation or the entity or the Person
formed by or surviving any such consolidation or merger (if other than the
Company) or to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made is a corporation organized or existing under
the laws of the United States, any state thereof or the District of Columbia,
(ii) the entity or Person formed by or surviving any such consolidation or
merger (if other than the Company) or the entity or Person to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made assumes all the obligations of the Company pursuant to a supplemental
indenture under the Notes and this Indenture in a form reasonably satisfactory
to the Trustee, (iii) immediately after such transaction, no Default or Event of
Default exists and (iv) except in the case of a merger of the Company with or
into a Wholly Owned Restricted Subsidiary of the Company, the Company or the
entity or Person formed by or surviving any such consolidation or merger (if
other than the Company), or to which such sale, assignment, transfer, lease,
conveyance or other disposition shall have been made (A) shall have Consolidated
Net Worth immediately after the transaction equal to or greater than the
Consolidated Net Worth of the Company immediately preceding the transaction and
(B) shall, immediately after such transaction and after giving pro forma effect
thereto as if such transaction had occurred at the beginning of the applicable
reference period test set forth in the first paragraph of Section 4.09 hereof,
be permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Consolidated Coverage Ratio set forth in such Section 4.09.
Section 5.02. Successor Corporation Substituted.
     Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company in accordance with Section 5.01 hereof, the successor corporation formed
by such consolidation or into or with which the Company is merged or to which
such sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and be substituted for (so that from and after the date of
such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the “Company” shall refer instead to
the successor corporation and not to the Company), and may exercise every right
and power of the Company under this Indenture with the same effect as if such
successor Person had been named as the Company herein; provided, however, that
the predecessor Company shall not be relieved from the obligation to

41



--------------------------------------------------------------------------------



 



pay the principal of and interest on the Notes except in the case of a sale of
all of the Company’s assets that meets the requirements of Section 5.01 hereof.
ARTICLE 6.
DEFAULTS AND REMEDIES
Section 6.01. Events of Default.
     An “Event of Default” occurs if:
          (a) the Company defaults in the payment when due of interest on the
Notes (whether or not prohibited by the subordination provisions hereof) and
such default continues for a period of 30 days;
          (b) the Company defaults in the payment when due of principal on the
Notes (whether or not prohibited by the subordination provisions hereof) when
the same becomes due and payable as scheduled, upon redemption (including in
connection with an offer to purchase) or otherwise;
          (c) the Company fails to comply for 30 days after written notice from
the Trustee or the Holders of at least 25% in principal amount of the then
outstanding Notes with any of the provisions of Section 4.07, 4.09, 4.10, 4.15
or 5.01 hereof;
          (d) the Company fails to observe or perform any other covenant,
representation, warranty or other agreement in this Indenture or the Notes for
60 days after written notice to the Company by the Trustee or the Holders of at
least 25% in principal amount of the then outstanding Notes;
          (e) a default occurs under any mortgage, indenture, or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness for money borrowed by the Company or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by the Company or any of its
Restricted Subsidiaries), whether such Indebtedness or guarantee now exists, or
is created after the date of this Indenture, which default (a) is caused by a
failure to pay principal of, premium, if any, or interest on such Indebtedness
prior to the expiration of the grace period provided in such Indebtedness on the
date of such default (a “Payment Default”) or (b) results in the acceleration of
such Indebtedness prior to its express maturity and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $5.0 million or more; provided,
that in the case of any such Payment Default under clause (a) such default
continues beyond the lesser of 30 days or the longest period for cure provided
in any such Indebtedness as to which a Payment Default exists, or in the case of
any acceleration of Indebtedness described in clause (b), such Indebtedness is
not discharged or such acceleration cured, waived, rescinded or annulled within
the lesser of 30 days after acceleration or the longest period for cure provided
in any such Indebtedness which has been accelerated;

42



--------------------------------------------------------------------------------



 



          (f) a final judgment or final judgments for the payment of money are
entered by a court or courts of competent jurisdiction against the Company or
any of its Restricted Subsidiaries and such judgment or judgments remain
undischarged for a period (during which execution shall not be effectively
stayed) of 60 days, provided that the aggregate of all such undischarged
judgments exceeds $5.0 million;
          (g) except as permitted by this Indenture, any Subsidiary Guarantee
shall be held in any judicial proceeding to be unenforceable or invalid or shall
cease for any reason to be in full force and effect or any Guarantor, or any
Person acting on behalf of any Guarantor, shall deny or disaffirm its
obligations under its Subsidiary Guarantee;
          (h) the Company, any Significant Restricted Subsidiary, or any group
of Restricted Subsidiaries that, taken as a whole, would constitute a
Significant Restricted Subsidiary, pursuant to or within the meaning of any
Bankruptcy Law:
          (i) commences a voluntary case,
          (ii) consents to the entry of an order for relief against it in an
involuntary case,
          (iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property,
          (iv) makes a general assignment for the benefit of its creditors, or
          (v) generally is not paying its debts as they become due; or
          (i) a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that:
          (i) is for relief against the Company, any Significant Restricted
Subsidiary, or any group of Restricted Subsidiaries that, taken as a whole,
would constitute a Significant Restricted Subsidiary, in an involuntary case;
          (ii) appoints a Custodian of the Company, any Significant Restricted
Subsidiary, or any group of Restricted Subsidiaries that, taken as a whole,
would constitute a Significant Restricted Subsidiary, or for all or
substantially all of the property of the Company, any Significant Restricted
Subsidiary, or any group of Restricted Subsidiaries that, taken as a whole,
would constitute a Significant Restricted Subsidiary; or
          (iii) orders the liquidation of the Company, any Significant
Restricted Subsidiary, or any group of Restricted Subsidiaries that, taken as a
whole, would constitute a Significant Restricted Subsidiary,
     and the order or decree remains unstayed and in effect for 60 consecutive
days.

43



--------------------------------------------------------------------------------



 



Section 6.02. Acceleration.
     If any Event of Default (other than an Event of Default specified in clause
(h) or (i) of Section 6.01 hereof) occurs and is continuing, the Trustee or the
Holders of at least 25% in principal amount of the then outstanding Notes may
declare all the Notes to be due and payable immediately; provided, however, that
so long as any Designated Senior Debt is outstanding, no such acceleration shall
be effective until five business days after the giving of written notice of such
acceleration to the Company and the Representatives (as defined in
Section 10.02) under the Designated Senior Debt at addresses (if any) previously
reported to the Trustee by the Company. Upon any such declaration (and such
period after notice, if applicable), the Notes shall become due and payable
immediately. Notwithstanding the foregoing, if an Event of Default specified in
clause (h) or (i) of Section 6.01 hereof occurs, all outstanding Notes shall be
due and payable immediately without further action or notice. The Holders of a
majority in aggregate principal amount of the then outstanding Notes by written
notice to the Trustee may on behalf of all of the Holders rescind an
acceleration and its consequences if the rescission would not conflict with any
judgment or decree and if all existing Events of Default (except nonpayment of
principal or interest that has become due solely because of the acceleration)
have been cured or waived.
Section 6.03. Other Remedies.
     If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal and interest on the Notes
or to enforce the performance of any provision of the Notes or this Indenture.
     The Trustee may maintain a proceeding even if it does not possess any of
the Notes or does not produce any of them in the proceeding. A delay or omission
by the Trustee or any Holder of a Note in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.
Section 6.04. Waiver of Past Defaults.
     Holders of not less than a majority in principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal or interest on the Notes (including in connection with an offer to
purchase) (provided, however, that the Holders of a majority in principal amount
of the then outstanding Notes may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration).
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereon.
Section 6.05. Control by Majority.
     Holders of a majority in principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising
any remedy available to the

44



--------------------------------------------------------------------------------



 



Trustee or exercising any trust or power conferred on it. However, the Trustee
may refuse to follow any direction that conflicts with law or this Indenture
that the Trustee determines may be unduly prejudicial to the rights of other
Holders of Notes or that may involve the Trustee in personal liability.
Section 6.06. Limitation on Suits.
     A Holder of a Note may pursue a remedy with respect to this Indenture or
the Notes only if:
          (a) the Holder of a Note gives to the Trustee written notice of a
continuing Event of Default;
          (b) the Holders of at least 25% in principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;
          (c) such Holder of a Note or Holders of Notes offer and, if requested,
provide to the Trustee indemnity satisfactory to the Trustee against any loss,
liability or expense;
          (d) the Trustee does not comply with the request within 60 days after
receipt of the request and the offer and, if requested, the provision of
indemnity; and
          (e) during such 60-day period the Holders of a majority in principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with the request.
A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.
Section 6.07. Rights of Holders of Notes to Receive Payment.
     Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal and interest on the Note, on or
after the respective due dates expressed in the Note (including in connection
with an offer to purchase), or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.
Section 6.08. Collection Suit by Trustee.
     If an Event of Default specified in Section 6.01(a) or (b) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Company or any Guarantor for the whole
amount of principal and interest remaining unpaid on the Notes and, to the
extent lawful, interest on overdue principal and interest as provided in
Section 4.01 and such further amount as shall be sufficient to cover the costs
and expenses of collection, including the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel.

45



--------------------------------------------------------------------------------



 



Section 6.09. Trustee May File Proofs of Claim.
     The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.
Section 6.10. Priorities.
     If the Trustee collects any money pursuant to this Article, it shall pay
out the money in the following order:
     First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expense and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;
     Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Notes for principal and
interest, respectively; and
     Third: to the Company or to such party as a court of competent jurisdiction
shall direct.
     The Trustee may fix a record date and payment date for any payment to
Holders of Notes pursuant to this Section 6.10.
Section 6.11. Undertaking for Costs.
     In any suit for the enforcement of any right or remedy under this Indenture
or in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,

46



--------------------------------------------------------------------------------



 



against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than 10% in principal
amount of the then outstanding Notes.
ARTICLE 7.
TRUSTEE
Section 7.01. Duties of Trustee.
          (a) If an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its exercise, as a prudent man would
exercise or use under the circumstances in the conduct of his own affairs.
          (b) Except during the continuance of an Event of Default:
          (i) the duties of the Trustee shall be determined solely by the
express provisions of this Indenture and the Trustee need perform only those
duties that are specifically set forth in this Indenture and no others, and no
implied covenants or obligations shall be read into this Indenture against the
Trustee; and
          (ii) in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However, in the
case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they conform to the
requirements of this Indenture (but need not confirm or investigate the accuracy
of mathematical calculations or other facts stated therein.)
          (c) The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:
          (i) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;
          (ii) the Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
          (iii) the Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 6.05 hereof.

47



--------------------------------------------------------------------------------



 



          (d) Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to paragraphs
(a), (b), and (c) of this Section.
          (e) No provision of this Indenture shall require the Trustee to expend
or risk its own funds or incur any liability. The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability or
expense.
          (f) The Trustee shall not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.
          (g) Whether or not therein expressly so provided, every provision of
this Indenture relating to the conduct or affecting the liability of or
affording protection to the Trustee shall be subject to the provisions of this
Section.
Section 7.02. Rights of Trustee.
          (a) The Trustee may conclusively rely and shall be protected in acting
or refraining from acting upon any document believed by it to be genuine and to
have been signed or presented by the proper Person. The Trustee need not
investigate any fact or matter stated in the document.
          (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel and the written advice of such counsel or any Opinion of Counsel shall
be full and complete authorization and protection from liability in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon.
          (c) The Trustee may act through its attorneys and agents and shall not
be responsible for the misconduct or negligence of any agent appointed with due
care.
          (d) The Trustee shall not be liable for any action it takes or omits
to take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.
          (e) Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Company or any Guarantor shall be
sufficient if signed by an Officer of the Company or such Guarantor.
          (f) The Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders unless such Holders shall have offered to the Trustee
reasonable security or indemnity

48



--------------------------------------------------------------------------------



 



against the costs, expenses and liabilities that might be incurred by it in
compliance with such request or direction.
          (g) The Trustee shall not be bound to make any investigation into the
facts or matters stated in any document, but the Trustee, in its discretion, may
make such further inquiry or investigation into such facts or matters as it may
see fit, and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by the agent or attorney at the sole cost of the
Company and shall incur no liability or additional liability of any kind by
reason of such inquiry or investigation.
          (h) The Trustee shall not be charged with knowledge of any Event of
Default with respect to the Notes for which it is acting as Trustee unless
either (1) a Responsible Officer of the Trustee shall have actual knowledge of
the Event of Default or (2) written notice of such Event of Default shall have
been given to a Responsible Officer of the Trustee by the Company, any other
obligor on such Notes or by any Holder of such Notes.
Section 7.03. Individual Rights of Trustee.
     The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Company or any Affiliate of the
Company with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 7.10 and 7.11 hereof.
Section 7.04. Trustee’s Disclaimer.
     The Trustee shall not be responsible for and makes no representation as to
the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Company’s use of the proceeds from the Notes or any money
paid to the Company or upon the Company’s direction under any provision of this
Indenture, it shall not be responsible for the use or application of any money
received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.
Section 7.05. Notice of Defaults.
     If a Default or Event of Default occurs and is continuing and if it is
known to the Trustee, the Trustee shall send to Holders of Notes a notice of the
Default or Event of Default within 90 days after it occurs. Except in the case
of a Default or Event of Default in payment of principal or interest on any
Note, the Trustee may withhold the notice if and so long as a committee of its
Responsible Officers in good faith determines that withholding the notice is in
the interests of the Holders of the Notes.

49



--------------------------------------------------------------------------------



 



Section 7.06. Reports by Trustee to Holders of the Notes.
     Within 60 days after each May 15 beginning with the May 15 following the
date of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall send to the Holders of the Notes a brief report dated as of such reporting
date that complies with TIA § 313(a) (but if no event described in TIA § 313(a)
has occurred within the twelve months preceding the reporting date, no report
need be transmitted). The Trustee also shall comply with TIA § 313(b)(2). The
Trustee shall also transmit by mail all reports as required by TIA § 313(c).
     A copy of each report at the time of its sending to the Holders of Notes
shall be sent to the Company and filed with the SEC and each stock exchange on
which the Notes are listed in accordance with TIA § 313(d). The Company shall
promptly notify the Trustee in writing when the Notes are listed on any stock
exchange.
Section 7.07. Compensation and Indemnity.
     The Company shall pay to the Trustee from time to time reasonable
compensation for its acceptance of this Indenture and services hereunder. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Company shall reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses shall
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel.
     The Company shall indemnify the Trustee against any and all losses,
liabilities or expenses incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture against the Company (including
this Section 7.07) and defending itself against any claim (whether asserted by
the Company or any Holder or any other person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder, except to
the extent any such loss, liability or expense may be attributable to its
negligence or bad faith. The Trustee shall notify the Company promptly of any
claim for which it may seek indemnity. Failure by the Trustee to so notify the
Company shall not relieve the Company of its obligations hereunder. The Company
shall defend the claim and the Trustee shall cooperate in the defense. The
Trustee may have separate counsel and the Company shall pay the reasonable fees
and expenses of such counsel. The Company need not pay for any settlement made
without its consent, which consent shall not be unreasonably withheld.
     The obligations of the Company under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture.
     To secure the Company’s payment obligations in this Section 7.07, the
Trustee shall have a Lien prior to the Notes on all money or property held or
collected by the Trustee, except that held in trust to pay principal and
interest. Such Lien shall survive the satisfaction and discharge of this
Indenture.
     When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(h) or (i) hereof occurs, the expenses and the
compensation for the services

50



--------------------------------------------------------------------------------



 



(including the fees and expenses of its agents and counsel) are intended to
constitute expenses of administration under any Bankruptcy Law.
     The Trustee shall comply with the provisions of TIA § 313(b)(2) to the
extent applicable.
Section 7.08. Replacement of Trustee.
     A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section.
     The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Company. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Company in writing. The Company may remove the
Trustee if:
     (a) the Trustee fails to comply with Section 7.10 hereof;
     (b) the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;
     (c) a Custodian or public officer takes charge of the Trustee or its
property; or
     (d) the Trustee becomes incapable of acting.
     If the Trustee resigns or is removed or if a vacancy exists in the office
of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.
     If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company, or
the Holders of at least 10% in principal amount of the then outstanding Notes
may petition any court of competent jurisdiction for the appointment of a
successor Trustee.
     If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.
     A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Company. Thereupon, the resignation or
removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. The successor Trustee shall send a notice of its succession to
Holders. The retiring Trustee shall promptly transfer all property held by it as
Trustee to the successor Trustee, provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 7.07
hereof. Notwithstanding replacement of the Trustee

51



--------------------------------------------------------------------------------



 



pursuant to this Section 7.08, the Company’s obligations under Section 7.07
hereof shall continue for the benefit of the retiring Trustee.
Section 7.09. Successor Trustee by Merger, etc.
     If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.
Section 7.10. Eligibility; Disqualification.
     There shall at all times be a Trustee hereunder that is a corporation
organized and doing business under the laws of the United States of America or
of any state thereof that is authorized under such laws to exercise corporate
trustee power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.
     This Indenture shall always have a Trustee who satisfies the requirements
of TIA § 310(a)(1), (2) and (5). The Trustee is subject to TIA § 310(b).
Section 7.11. Preferential Collection of Claims Against Company.
     The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.
ARTICLE 8.
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance.
     The Company may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officers’ Certificate, at any time, elect to have
either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.
Section 8.02. Legal Defeasance and Discharge.
     Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, the Company and the Guarantors shall, subject
to the satisfaction of the conditions set forth in Section 8.04 hereof, be
deemed to have been discharged from their obligations with respect to all
outstanding Notes on the date the conditions set forth below are satisfied
(hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance means that
the Company shall be deemed to have paid and discharged the entire Indebtedness
represented by the outstanding Notes, which shall thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in (a) and (b) below, and to have
satisfied all its other obligations under such Notes and this Indenture (and the
Trustee, on

52



--------------------------------------------------------------------------------



 



demand of and at the expense of the Company, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder: (a) the rights of Holders of
outstanding Notes to receive solely from the trust fund described in
Section 8.04 hereof, and as more fully set forth in such Section, payments in
respect of the principal and interest on such Notes when such payments are due,
(b) the Company’s and the Guarantors’ obligations with respect to such Notes
under Article 2 and Section 4.02 hereof, (c) the rights, powers, trusts, duties
and immunities of the Trustee hereunder and the Company’s and the Guarantors’
obligations in connection therewith and (d) this Article 8. Subject to
compliance with this Article 8, the Company may exercise its option under this
Section 8.02 notwithstanding the prior exercise of its option under Section 8.03
hereof.
Section 8.03. Covenant Defeasance.
     Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, the Company and the Guarantors shall, subject
to the satisfaction of the conditions set forth in Section 8.04 hereof, be
released from its obligations under the covenants contained in Sections 4.07,
4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.15, 4.16, 4.17, 4.18, 4.19, 4.20, 4.21,
4.22 and 5.01 hereof with respect to the outstanding Notes on and after the date
the conditions set forth in Section 8.04 are satisfied (hereinafter, “Covenant
Defeasance”), and the Notes shall thereafter be deemed not “outstanding” for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Company may omit to comply with and shall have no
liability in respect of any term, condition or limitation set forth in any such
covenant, whether directly or indirectly, by reason of any reference elsewhere
herein to any such covenant or by reason of any reference in any such covenant
to any other provision herein or in any other document and such omission to
comply shall not constitute a Default or an Event of Default under Section 6.01
hereof, but, except as specified above, the remainder of this Indenture and such
Notes shall be unaffected thereby. In addition, upon the Company’s exercise
under Section 8.01 hereof of the option applicable to this Section 8.03 hereof,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
Sections 6.01(d) through 6.01(f) hereof shall not constitute Events of Default.
Section 8.04. Conditions to Legal or Covenant Defeasance.
     The following shall be the conditions to the application of either
Section 8.02 or 8.03 hereof to the outstanding Notes:
     In order to exercise either Legal Defeasance or Covenant Defeasance:
     (a) the Company must irrevocably deposit with the Trustee, in trust, for
the benefit of the Holders, cash in United States dollars, non-callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, in the opinion of a nationally recognized firm of independent public
accountants, to pay the principal and interest on the outstanding Notes on the
stated date for payment thereof or on the applicable redemption date, as the
case may be;

53



--------------------------------------------------------------------------------



 



     (b) in the case of an election under Section 8.02 hereof, the Company shall
have delivered to the Trustee an Opinion of Counsel in the United States
reasonably acceptable to the Trustee confirming that (A) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling or (B) since the date of this Indenture, there has been a change in the
applicable federal income tax law, in either case to the effect that, and based
thereon such Opinion of Counsel shall confirm that, the Holders of the
outstanding Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such Legal Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Legal Defeasance had not occurred;
     (c) in the case of an election under Section 8.03 hereof, the Company shall
have delivered to the Trustee an Opinion of Counsel in the United States
reasonably acceptable to the Trustee confirming that the Holders of the
outstanding Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such Covenant Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Covenant Defeasance had not occurred;
     (d) no Default or Event of Default shall have occurred and be continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the incurrence of Indebtedness all or a portion of the proceeds of which
will be used to defease the Notes pursuant to this Article 8 concurrently with
such incurrence) or insofar as Sections 6.01(h) or 6.01(i) hereof is concerned,
at any time in the period ending on the 91st day after the date of deposit;
     (e) such Legal Defeasance or Covenant Defeasance shall not result in a
breach or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound;
     (f) the Company shall have delivered to the Trustee an Opinion of Counsel
(which may be subject to customary exceptions) to the effect that on the 91st
day following the deposit, the trust funds will not be subject to the effect of
any applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally;
     (g) the Company shall have delivered to the Trustee an Officers’
Certificate stating that the deposit was not made by the Company with the intent
of preferring the Holders over any other creditors of the Company or with the
intent of defeating, hindering, delaying or defrauding any other creditors of
the Company; and
     (h) the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for or relating to the Legal Defeasance or the Covenant
Defeasance have been complied with.

54



--------------------------------------------------------------------------------



 



Section 8.05. Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.
     Subject to Section 8.06 hereof, all money and non-callable Government
Securities (including the proceeds thereof) deposited with the Trustee (or other
qualifying trustee, collectively for purposes of this Section 8.05, the
“Trustee”) pursuant to Section 8.04 hereof in respect of the outstanding Notes
shall be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Company acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal and interest, but such money need not
be segregated from other funds except to the extent required by law.
     The Company shall pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.
     Anything in this Article 8 to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon the request of the
Company any money or non-callable Government Securities held by it as provided
in Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(a) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.
Section 8.06. Repayment to Company.
     Any money deposited with the Trustee or any Paying Agent, or then held by
the Company, in trust for the payment of the principal or interest on any Note
and remaining unclaimed for two years after such principal or interest has
become due and payable shall be paid to the Company on its request or (if then
held by the Company) shall be discharged from such trust; and the Holder of such
Note shall thereafter, as a secured creditor, look only to the Company for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Company as trustee
thereof, shall thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Company cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Company.
Section 8.07. Reinstatement.
     If the Trustee or Paying Agent is unable to apply any United States dollars
or non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may

55



--------------------------------------------------------------------------------



 



be, by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
Company’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 or 8.03
hereof until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03 hereof, as the case may be;
provided, however, that, if the Company makes any payment of principal or
interest on any Note following the reinstatement of its obligations, the Company
shall be subrogated to the rights of the Holders of such Notes to receive such
payment from the money held by the Trustee or Paying Agent.
ARTICLE 9.
AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01. Without Consent of Holders of Notes.
     Notwithstanding Section 9.02 of this Indenture, the Company, the Guarantors
and the Trustee may amend or supplement this Indenture, the Subsidiary
Guarantees or the Notes without the consent of any Holder of a Note:
     (a) to cure any ambiguity, defect or inconsistency;
     (b) to provide for uncertificated Notes in addition to or in place of
certificated Notes or to alter the provisions of Article 2 hereof (including the
related definitions) in a manner that does not materially adversely affect any
Holder;
     (c) to provide for the assumption of the Company’s or a Guarantor’s
obligations to the Holders of the Notes by a successor to the Company or a
Guarantor pursuant to Article 5 or Article 11 hereof;
     (d) to make any change that would provide any additional rights or benefits
to the Holders of the Notes or that does not adversely affect the legal rights
hereunder of any Holder of a Note;
     (e) to comply with requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA;
     (f) to provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture as of the date hereof; or
     (g) to allow any Guarantor to execute a supplemental indenture and/or
Subsidiary Guarantee with respect to the Notes.
     Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon receipt by the Trustee of the documents described in
Section 7.02 hereof, the Trustee shall join with the Company and the Guarantors
in the execution of any amended or supplemental Indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate

56



--------------------------------------------------------------------------------



 



agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental Indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.
Section 9.02. With Consent of Holders of Notes.
     Except as provided in Section 4.21 and below in this Section 9.02, the
Company and the Trustee may amend or supplement this Indenture (including
Sections 3.09, 4.10 and 4.15 hereof), the Subsidiary Guarantees and the Notes
with the consent of the Holders of at least a majority in principal amount of
the Notes then outstanding (including consents obtained in connection with a
tender offer or exchange offer for, or purchase of, the Notes), and, subject to
Sections 6.04 and 6.07 hereof, any existing Default or Event of Default (other
than a Default or Event of Default in the payment of the principal or interest
on the Notes, except a payment default resulting from an acceleration that has
been rescinded) or compliance with any provision of this Indenture, the
Subsidiary Guarantees or the Notes may be waived with the consent of the Holders
of a majority in principal amount of the then outstanding Notes voting as a
single class (including consents obtained in connection with a tender offer or
exchange offer, or purchase of, the Notes).
     In addition, without the consent of the Holders of at least 66-2/3% in
principal amount of then outstanding Notes (including consents obtained in
connection with a tender offer or exchange offer for Notes), no waiver or
amendment to this Indenture may make any change in the provisions of
Section 4.15 hereof that adversely affects the rights of any Holder of Notes.
Section 2.08 hereof shall determine which Notes are considered to be
“outstanding” for purposes of this Section 9.02.
     Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Company in the execution of such amended or supplemental Indenture
unless such amended or supplemental Indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental Indenture.
     It shall not be necessary for the consent of the Holders of Notes under
this Section 9.02 to approve the particular form of any proposed amendment or
waiver, but it shall be sufficient if such consent approves the substance
thereof.
     After an amendment, supplement or waiver under this Section becomes
effective, the Company shall send to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to send such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture or waiver. Subject to Sections 4.21, 6.04 and 6.07 hereof, the Holders
of a majority in principal amount of the Notes then outstanding voting as a
single class may waive compliance in a particular instance by the Company with
any provision of this Indenture or the Notes. Notwithstanding anything to the
contrary herein, without the consent of each

57



--------------------------------------------------------------------------------



 



Holder affected, an amendment or waiver under this Section 9.02 may not (with
respect to any Notes held by a non-consenting Holder):
     (a) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;
     (b) reduce the principal of, alter the principal payment schedule of, or
change the fixed maturity of any Note or alter or waive any of the provisions
with respect to the redemption of the Notes, except as provided above with
respect to Sections 3.09, 4.10 and 4.15 hereof;
     (c) reduce the rate of interest, including default interest, or change the
time for payment of principal on any Note;
     (d) waive a Default or Event of Default in the payment of principal or
interest on the Notes (except a rescission of acceleration of the Notes by the
Holders of at least a majority in principal amount of the then outstanding Notes
and a waiver of the payment default that resulted from such acceleration);
     (e) make any Note payable in money other than that stated in the Notes;
     (f) make any change in the provisions of this Indenture relating to waivers
of past Defaults or the rights of Holders of Notes to receive payments of
principal of or interest on the Notes;
     (g) make any change in Section 6.04 or 6.07 hereof or in the foregoing
amendment and waiver provisions; or
     (h) release any Guarantor from any of its obligations under its Subsidiary
Guarantee or this Indenture, except in accordance with the terms of this
Indenture.
Section 9.03. Compliance with Trust Indenture Act.
     Every amendment or supplement to this Indenture or the Notes shall be set
forth in an amended or supplemental Indenture that complies with the TIA as then
in effect.
Section 9.04. Revocation and Effect of Consents.
     Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder of a Note and every subsequent
Holder of a Note.

58



--------------------------------------------------------------------------------



 



Section 9.05. Notation on or Exchange of Notes.
     The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Company in
exchange for all Notes may issue and the Trustee shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.
     Failure to make the appropriate notation or issue a new Note shall not
affect the validity and effect of such amendment, supplement or waiver.
Section 9.06. Trustee to Sign Amendments, etc.
     The Trustee shall sign any amended or supplemental Indenture authorized
pursuant to this Article 9 if the amendment or supplement does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. The Company
may not sign an amendment or supplemental Indenture until the Board of Directors
approves it. In executing any amended or supplemental indenture, the Trustee
shall be entitled to receive and (subject to Section 7.01) shall be fully
protected in relying upon, in addition to the documents required by
Section 12.04 hereof, an Officers’ Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture.
ARTICLE 10.
SUBORDINATION
Section 10.01. Agreement to Subordinate.
     The Company agrees, and each Holder by accepting a Note agrees, that the
Indebtedness evidenced by the Notes is subordinated in right of payment, to the
extent and in the manner provided in this Article 10, to the prior payment in
full of all Senior Debt (whether outstanding on the date hereof or hereafter
created, incurred, assumed or guaranteed), and that the subordination is for the
benefit of the holders of Senior Debt. The Notes shall rank pari passu with the
8% Notes.
Section 10.02. Certain Definitions.
     “Permitted Junior Securities” means Equity Interests in the Company or debt
securities that are subordinated to all Senior Debt (and any debt securities
issued in exchange for Senior Debt) to substantially the same extent as, or to a
greater extent than, the Notes are subordinated to Senior Debt pursuant to the
Indenture.
     “Representative” means the indenture trustee or other trustee, agent or
representative for any Senior Debt.
     A distribution may consist of cash, securities or other property, by
set-off or otherwise.

59



--------------------------------------------------------------------------------



 



Section 10.03. Liquidation; Dissolution; Bankruptcy.
     Upon any distribution to creditors of the Company in a liquidation or
dissolution of the Company or in a bankruptcy, reorganization, insolvency,
receivership or similar proceeding relating to the Company or its property, in
an assignment for the benefit of creditors or any marshalling of the Company’s
assets and liabilities:
     (1) holders of Senior Debt shall be entitled to receive payment in full of
all Obligations due in respect of such Senior Debt (including interest after the
commencement of any such proceeding at the rate specified in the applicable
Senior Debt) before Holders of the Notes shall be entitled to receive any
payment with respect to the Notes; and
     (2) until all Obligations with respect to Senior Debt (as provided in
subsection (1) above) are paid in full, any distribution to which Holders would
be entitled but for this Article 10 shall be made to holders of Senior Debt
(except that Holders of Notes may receive (i) Permitted Junior Securities and
(ii) payments and other distributions made from any defeasance trust created
pursuant to Section 8.04 hereof), as their interests may appear.
Section 10.04. Default on Designated Senior Debt.
     The Company may not make any payment or distribution to the Trustee or any
Holder in respect of Obligations (other than (i) Permitted Junior Securities and
(ii) payments and other distributions made from any defeasance trust created
pursuant to Section 8.04 hereof) until all principal and other Obligations with
respect to the Senior Debt have been paid in full if:
     (i) a default in the payment of the principal of, premium, if any, or
interest on Designated Senior Debt occurs and is continuing beyond any
applicable grace period in the agreement, indenture or other document governing
such Designated Senior Debt; or
     (ii) a default, other than a payment default, on Designated Senior Debt
occurs and is continuing that then permits holders of the Designated Senior Debt
to accelerate its maturity and the Trustee receives a notice of the default (a
“Payment Blockage Notice”) from the Company or the holders of any Designated
Senior Debt.
     The Company may and shall resume payments on and distributions in respect
of the Notes and may acquire them upon the earlier of:
     (1) the date upon which the default is cured or waived, or
     (2) in the case of a default referred to in Section 10.04(ii) hereof,
179 days pass after notice is received if the maturity of such Designated Senior
Debt has not been accelerated,
if this Article 10 otherwise permits the payment, distribution or acquisition at
the time of such payment or acquisition.

60



--------------------------------------------------------------------------------



 



Section 10.05. Acceleration of Notes.
     If payment of the Notes is accelerated because of an Event of Default, the
Company shall promptly notify holders of Senior Debt of the acceleration.
Section 10.06. When Distribution Must Be Paid Over.
     In the event that the Trustee or any Holder receives any payment of any
Obligations with respect to the Notes at a time when the Trustee or such Holder,
as applicable, has actual knowledge that such payment is prohibited by
Section 10.04 hereof, such payment shall be held by the Trustee or such Holder,
in trust for the benefit of, and shall be paid forthwith over and delivered,
upon written request, to, the holders of Senior Debt as their interests may
appear or their Representative under the indenture or other agreement (if any)
pursuant to which Senior Debt may have been issued, as their respective
interests may appear, for application to the payment of all Obligations with
respect to Senior Debt remaining unpaid to the extent necessary to pay such
Obligations in full in accordance with their terms, after giving effect to any
concurrent payment or distribution to or for the holders of Senior Debt.
     With respect to the holders of Senior Debt, the Trustee undertakes to
perform only such obligations on the part of the Trustee as are specifically set
forth in this Article 10, and no implied covenants or obligations with respect
to the holders of Senior Debt shall be read into this Indenture against the
Trustee. The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Senior Debt, and shall not be liable to any such holders if the
Trustee shall pay over or distribute to or on behalf of Holders or the Company
or any other Person money or assets to which any holders of Senior Debt shall be
entitled by virtue of this Article 10, except if such payment is made as a
result of the willful misconduct or gross negligence of the Trustee.
Section 10.07. Notice by Company.
     The Company shall promptly notify the Trustee and the Paying Agent of any
facts known to the Company that would cause a payment of any Obligations with
respect to the Notes to violate this Article 10, but failure to give such notice
shall not affect the subordination of the Notes to the Senior Debt as provided
in this Article 10.
Section 10.08. Subrogation.
     After all Senior Debt is paid in full and until the Notes are paid in full,
Holders of Notes shall be subrogated (equally and ratably with all other
Indebtedness pari passu with the Notes) to the rights of holders of Senior Debt
to receive distributions applicable to Senior Debt to the extent that
distributions otherwise payable to the Holders of Notes have been applied to the
payment of Senior Debt. A distribution made under this Article 10 to holders of
Senior Debt that otherwise would have been made to Holders of Notes is not, as
between the Company and Holders, a payment by the Company on the Notes.
Section 10.09. Relative Rights.
     This Article 10 defines the relative rights of Holders of Notes and holders
of Senior Debt. Nothing in this Indenture shall:

61



--------------------------------------------------------------------------------



 



     (1) impair, as between the Company and Holders of Notes, the obligation of
the Company, which is absolute and unconditional, to pay principal of and
interest on the Notes in accordance with their terms;
     (2) affect the relative rights of Holders of Notes and creditors of the
Company other than their rights in relation to holders of Senior Debt; or
     (3) prevent the Trustee or any Holder of Notes from exercising its
available remedies upon a Default or Event of Default, subject to the rights of
holders and owners of Senior Debt to receive distributions and payments
otherwise payable to Holders of Notes.
     If the Company fails because of this Article 10 to pay principal of or
interest on a Note on the due date, the failure is still a Default or Event of
Default.
Section 10.10. Subordination May Not Be Impaired by Company.
     No right of any holder of Senior Debt to enforce the subordination of the
Indebtedness evidenced by the Notes shall be impaired by any act or failure to
act by the Company or any Holder or by the failure of the Company or any Holder
to comply with this Indenture.
Section 10.11. Distribution or Notice to Representative.
     Whenever a distribution is to be made or a notice given to holders of
Senior Debt, the distribution may be made and the notice given to their
Representative.
     Upon any payment or distribution of assets of the Company referred to in
this Article 10, the Trustee and the Holders of Notes shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction or upon any
certificate of such Representative or of the liquidating trustee or agent or
other Person making any distribution to the Trustee or to the Holders of Notes
for the purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Debt and other Indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article 10.
Section 10.12. Rights of Trustee and Paying Agent.
     Notwithstanding the provisions of this Article 10 or any other provision of
this Indenture, the Trustee shall not be charged with knowledge of the existence
of any facts that would prohibit the making of any payment or distribution by
the Trustee, and the Trustee and the Paying Agent may continue to make payments
on the Notes, unless the Trustee shall have received at its Corporate Trust
Office at least five Business Days prior to the date of such payment written
notice of facts that would cause the payment of any Obligations with respect to
the Notes to violate this Article 10. Only the Company or a Representative may
give the notice. Nothing in this Article 10 shall impair the claims of, or
payments to, the Trustee under or pursuant to Section 7.07 hereof.
     The Trustee in its individual or any other capacity may hold Senior Debt
with the same rights it would have if it were not Trustee. Any Agent may do the
same with like rights.

62



--------------------------------------------------------------------------------



 



Section 10.13. Authorization to Effect Subordination.
     Each Holder of Notes, by the Holder’s acceptance thereof, authorizes and
directs the Trustee on such Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination as provided in this
Article 10, and appoints the Trustee to act as such Holder’s attorney-in-fact
for any and all such purposes.
ARTICLE 11.
GUARANTEES
Section 11.01. Unconditional Guarantee.
     Subject to the provisions of this Article 11, each Guarantor hereby
unconditionally, jointly and severally, on a senior subordinated basis,
guarantees (each such Guarantee being a “Subsidiary Guarantee” and all such
Guarantees being the “Subsidiary Guarantees”) to each Holder of a Note
authenticated and delivered by the Trustee and to the Trustee and its successors
and assigns, irrespective of the validity and enforceability of the Notes or
this Indenture, that: (i) the principal and interest on the Notes will be
promptly paid in full when due, subject to any applicable grace period, whether
at maturity, by acceleration or otherwise and interest on the overdue principal
of, and interest on, to the extent lawful, the Notes and all other obligations
of the Company to the Holders or the Trustee hereunder or thereunder will be
promptly paid in full or performed all in accordance with the terms hereof and
thereof; and (ii) in case of any extension of time of payment or renewal of any
Notes or of any such other obligations, the same will be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
subject to any applicable grace period, whether at stated maturity, by
acceleration or otherwise, subject, however, in the case of clauses (i) and
(ii) above, to the limitations set forth in Section 11.05 hereof. Failing
payment when due of any amount so guaranteed or any performance so guaranteed
for whatever reason, subject to Section 11.05 hereof, the Guarantors shall be
jointly and severally obligated to pay the same immediately. Each Guarantor
agrees that this is a guarantee of payment and not a guarantee of collection.
     Each Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a Guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenants that the Subsidiary Guarantees will not be discharged except by
complete performance of the obligations contained in the Notes, this Indenture
and in the Subsidiary Guarantees.
     If any Holder of Notes or the Trustee is required by any court or otherwise
to return to the Company, any Guarantor, or any custodian, trustee, liquidator
or other similar official acting in relation to the Company or any Guarantor,
any amount paid by the Company or any Guarantor to

63



--------------------------------------------------------------------------------



 



the Trustee or such Holder of Notes, the Subsidiary Guarantees, to the extent
theretofore discharged, shall be reinstated in full force and effect. Each
Guarantor agrees that they shall not be entitled to any right of subrogation in
relation to the Holders of the Notes in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.
     Each Guarantor further agrees that, as between each Guarantor, on the one
hand, and the Holders and the Trustee, on the other hand, (x) the maturity of
the obligations guaranteed hereby may be accelerated as provided in Article 6
for the purposes of the Subsidiary Guarantees, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
obligations guaranteed hereby, and (y) in the event of any declaration of
acceleration of such obligations as provided in Article 6, such obligations
(whether or not due and payable) shall forthwith become due and payable by each
Guarantor for the purpose of the Subsidiary Guarantees. The Guarantors shall
have the right to contribution from any non-paying Guarantor so long as the
exercise of such right does not impair the rights of the Holders under this
Guarantee. The Notes will not be guaranteed by any present or future Subsidiary
that is not a Domestic Restricted Subsidiary or any Unrestricted Subsidiary.
Section 11.02. Subordination of Note Guarantee.
     The Obligations of each Guarantor under its Note Guarantee pursuant to this
Article 10 shall be junior and subordinated in right of payment to the rights of
holders of the Senior Debt of such Guarantor on the same basis as the Notes are
junior and subordinated to Senior Debt of the Company. For the purposes of the
foregoing sentence, the Trustee and the Holders shall have the right to receive
and/or retain payments by any of the Guarantors only at such times as they may
receive and/or retain payments in respect of the Notes pursuant to this
Indenture, including Article 10 hereof.
Section 11.03. Severability.
     In case any provision of a Subsidiary Guarantee shall be invalid, illegal
or unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
Section 11.04. Release of a Guarantor.
     In the event of a sale or other disposition of all of the assets of any
Guarantor, by way of merger, consolidation or otherwise, or a sale or other
disposition of all of the capital stock of any Guarantor, in each case to a
corporation, Person or entity which is not, and giving effect to the transaction
will not be, the Company or a Restricted Subsidiary of the Company, then such
Guarantor (in the event of a sale or other disposition, by way of such a merger,
consolidation or otherwise, of all of the capital stock of such Guarantor) or
the corporation acquiring the property (in the event of a sale or other
disposition of all or substantially all of the assets of such Guarantor) shall
be released and relieved of any obligations under its Subsidiary Guarantee;
provided that the Net Proceeds of such sale or other disposition shall be
applied in accordance with Section 4.10 and the other applicable provisions of
the Indenture. The Trustee shall deliver an appropriate instrument evidencing
such release upon receipt of a request by the Company accompanied by an
Officers’ Certificate certifying as to the compliance with Section 4.17 hereof

64



--------------------------------------------------------------------------------



 



and this Section 11.04. Any Guarantor not so released remains liable for the
full amount of principal of and interest on the Notes as provided in this
Article 11.
Section 11.05. Limitation of Guarantor’s Liability.
     Each Guarantor and by its acceptance of a Note each Holder confirms that it
is the intention of all such parties that the Subsidiary Guarantee by such
Guarantor pursuant to its Subsidiary Guarantee does not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law. To effectuate the foregoing intention, the Holders and
such Guarantor hereby irrevocably agree that the obligations of such Guarantor
under the Subsidiary Guarantees shall be limited to the maximum amount as will,
after giving effect to all other contingent and fixed liabilities of such
Guarantor and after giving effect to any collections from or payments made by or
on behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Article 11, result in the obligations of such Guarantor
under the Subsidiary Guarantees not constituting a fraudulent transfer or
conveyance.
Section 11.06. Guarantors May Consolidate, etc., on Certain Terms.
     Subject to the provisions of Section 11.04, no Guarantor may consolidate
with or merge with or into (whether or not such Guarantor is the surviving
Person) another corporation, Person or entity whether or not affiliated with
such Guarantor, or sell or otherwise dispose of all or substantially all of its
assets to or liquidate into any such corporation (other than the Company or
another Restricted Subsidiary), Person or entity, unless:
     (i) subject to the provisions of Section 11.05, the Person formed by or
surviving any such consolidation or merger or acquiring such assets upon such
sale, disposition or liquidation (if other than a Guarantor or the Company)
unconditionally assumes all the obligations of such Guarantor pursuant to a
supplemental indenture in form and substance reasonably satisfactory to the
Trustee under the Notes, the Indenture and the Subsidiary Guarantee on the terms
set forth herein or therein;
     (ii) immediately after giving effect to such transaction, no Default or
Event of Default exists; and
     (iii) such Guarantor, or any Person formed by or surviving any such
consolidation or merger or acquiring such assets upon a sale, disposition or
liquidation, would have Consolidated Net Worth (immediately after giving effect
to such transaction) equal to or greater than the Consolidated Net Worth of such
Guarantor immediately preceding the transaction.
Section 11.07. Waiver of Subrogation.
     Each Guarantor hereby irrevocably waives, until and unless all of the
Obligations guaranteed hereby are indefeasibly discharged, any claim or other
rights which it may now or hereafter acquire against the Company that arise from
the existence, payment, performance or enforcement of such Guarantor’s
obligations under the Subsidiary Guarantees and this Indenture,

65



--------------------------------------------------------------------------------



 



including, without limitation, any right of subrogation, reimbursement,
exoneration, indemnification, and any right to participate in any claim or
remedy of any Holder of Notes against the Company, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law,
including, without limitation, the right to take or receive from the Company,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim or other rights. If any
amount shall be paid to any Guarantor in violation of the preceding sentence and
the Notes shall not have been paid in full, such amount shall have been deemed
to have been paid to such Guarantor for the benefit of, and held in trust for
the benefit of, the Holders of the Notes, and shall forthwith be paid to the
Trustee for the benefit of such Holders to be credited and applied upon the
Notes, whether matured or unmatured, in accordance with the terms of this
Indenture. Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Indenture and that
the waiver set forth in this Section 11.07 is knowingly made in contemplation of
such benefits.
Section 11.08. Execution of Guarantee.
     To evidence its Subsidiary Guarantee to the Holder of Notes specified in
Section 11.01, each Guarantor hereby agrees that a notation of such Subsidiary
Guarantee in the form set forth in Exhibit A-1 hereto shall be endorsed on each
Note ordered to be authenticated and delivered by the Trustee. Each Guarantor
hereby agrees that the Subsidiary Guarantees set forth in Section 11.01 shall
remain in full force and effect notwithstanding any failure to endorse on each
Note a notation of the Subsidiary Guarantees. Each such Subsidiary Guarantee
shall be signed on behalf of each Guarantor by two Officers, or an Officer and
an Assistant Secretary, or one Officer shall sign and one Officer or an
Assistant Secretary (each of whom shall, in each case, have been duly authorized
by all requisite corporate actions) shall attest to such Subsidiary Guarantee
prior to the authentication of the Note on which it is endorsed, and the
delivery of such Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of such Subsidiary Guarantee on behalf
of such Guarantor. Such signatures upon the Subsidiary Guarantees may be by
manual or facsimile signature of such Officers and may be imprinted or otherwise
reproduced on the Subsidiary Guarantees, and in case any such Officer who shall
have signed the Subsidiary Guarantees shall cease to be such Officer before the
Note on which such Subsidiary Guarantee is endorsed shall have been
authenticated and delivered by the Trustee or disposed of by the Company, such
Note nevertheless may be authenticated and delivered or disposed of as though
the person who signed the Subsidiary Guarantees had not ceased to be such
Officer of the Guarantor.
Section 11.09. Additional Subsidiary Guarantees.
     If the Company or any of its Subsidiaries shall acquire or create another
Restricted Subsidiary after the date of the Indenture, then such newly acquired
or created Restricted Subsidiary shall become a Guarantor, on a senior
subordinated basis, of the Company’s obligations under the Notes and this
Indenture by (i) executing a supplemental indenture to this Indenture in the
form set forth in Exhibit B hereto, (ii) executing a Subsidiary Guarantee in the
form set forth in Exhibit A-1 hereto and (iii) delivering to the Trustee an
Opinion of Counsel, in form reasonably satisfactory to the Trustee, that the
Subsidiary Guarantee and supplemental indenture have been duly authorized,
executed and delivered by such Restricted Subsidiary and

66



--------------------------------------------------------------------------------



 



constitute the valid and binding obligations of such Restricted Subsidiary and
enforceable against such Restricted Subsidiary in accordance with their
respective terms, subject to customary exceptions for bankruptcy and equitable
principles; provided, however, that this Section 11.09 shall not apply to any
Subsidiary during such period as such Subsidiary (y) would not be a Domestic
Restricted Subsidiary or (z) has been properly designated as an Unrestricted
Subsidiary in accordance with this Indenture for so long as it continues to
constitute an Unrestricted Subsidiary.
ARTICLE 12.
MISCELLANEOUS
Section 12.01. Trust Indenture Act Controls.
     If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA §318(c), the imposed duties shall control.
Section 12.02. Notices.
     Any notice or communication by the Company, any Guarantor or the Trustee to
the others is duly given if in writing and delivered in person or mailed by
first class mail (registered or certified, return receipt requested), telex,
fax, electronic transmission or overnight air courier guaranteeing next day
delivery, to the others’ address:
If to the Company or any Guarantor:
Silverleaf Resorts, Inc.
1221 River Bend Drive, Suite 120
Dallas, Texas 75247
Fax No.: (214) 905-0514
Attention: Robert E. Mead
With a copy to:
Meadows, Collier, Reed, Cousins & Blau, L.L.P.
901 Main Street, Suite 3700
Dallas, Texas 75202-3792
Fax No.: (214) 747-3732
Attention: David N. Reed

67



--------------------------------------------------------------------------------



 



If to the Trustee:
Wells Fargo Bank, National Association
Corporate Trust Department
625 Marquette Avenue South
MAC N9311-110
Minneapolis, Minnesota 55479
Fax No.: (612) 667-9825
Attention: Silverleaf Resorts, Inc. Administrator
     The Company, any Guarantor or the Trustee, by notice to the others may
designate additional or different addresses for subsequent notices or
communications.
     All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if faxed or sent electronically; and the next Business Day after timely delivery
to the courier, if sent by overnight air courier guaranteeing next day delivery.
     Any notice or communication to a Holder shall be sent electronically,
mailed by first class mail, certified or registered, return receipt requested,
or by overnight air courier guaranteeing next day delivery to its address shown
on the register kept by the Registrar. Any notice or communication shall also be
so mailed to any Person described in TIA § 313(c), to the extent required by the
TIA. Failure to send a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders.
     If a notice or communication is sent in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
     If the Company or any Guarantor sends a notice or communication to Holders,
it shall send a copy to the Trustee and each Agent at the same time.
Section 12.03. Communication by Holders of Notes with Other Holders of Notes.
     Holders may communicate pursuant to TIA § 312(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Company, the
Guarantors, the Trustee, the Registrar and anyone else shall have the protection
of TIA § 312(c).
Section 12.04. Certificate and Opinion as to Conditions Precedent.
     Upon any request or application by the Company and/or any Guarantor to the
Trustee to take any action under this Indenture, the Company and/or such
Guarantor, as the case may be, shall furnish to the Trustee:
     (a) an Officers’ Certificate in form and substance reasonably satisfactory
to the Trustee (which shall include the statements set forth in Section 12.05
hereof) stating

68



--------------------------------------------------------------------------------



 



that, in the opinion of the signers, all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
satisfied; and
     (b) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 12.05
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been satisfied.
Section 12.05. Statements Required in Certificate or Opinion.
     Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA § 314(e)
and shall include:
     (a) a statement that the Person making such certificate or opinion has read
such covenant or condition;
     (b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (c) a statement that, in the opinion of such Person, he or she has made
such examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
     (d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
Section 12.06. Rules by Trustee and Agents.
     The Trustee may make reasonable rules for action by or at a meeting of
Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.
Section 12.07. No Personal Liability of Directors, Officers, Employees and
Stockholders.
     No past, present or future director, Officer, employee, incorporator or
stockholder of the Company or any Guarantor, as such, shall have any liability
for any obligations of the Company or any Guarantor under the Notes, the
Subsidiary Guarantees, this Indenture or for any claim based on, in respect of,
or by reason of, such obligations or their creation. Each Holder by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes.
Section 12.08. Governing Law.
     THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THIS INDENTURE, THE NOTES AND THE SUBSIDIARY

69



--------------------------------------------------------------------------------



 



GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO
THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUESTED THEREBY.
Section 12.09. No Adverse Interpretation of Other Agreements.
     This Indenture may not be used to interpret any other indenture, loan or
debt agreement of the Company or its Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture, the Notes, or the Subsidiary Guarantees.
Section 12.10. Successors.
     All agreements of the Company and the Guarantors in this Indenture, the
Notes or the Subsidiary Guarantees shall bind the respective successors of the
Company and the Guarantors. All agreements of the Trustee in this Indenture
shall bind its successors.
Section 12.11. Severability.
     In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
Section 12.12. Counterpart Originals.
     The parties may sign any number of copies of this Indenture. Each signed
copy shall be an original, but all of them together represent the same
agreement.
Section 12.13. Table of Contents, Headings, etc.
     The Table of Contents, Cross-Reference Table and Headings of the Articles
and Sections of this Indenture have been inserted for convenience of reference
only, are not to be considered a part of this Indenture and shall in no way
modify or restrict any of the terms or provisions hereof.
[Signatures on following page]

70



--------------------------------------------------------------------------------



 



SIGNATURES

          Dated as of June 30, 2009  SILVERLEAF RESORTS, INC.
      By:   /S/ ROBERT E. MEAD         Name:   Robert E. Mead        Title:  
Chief Executive Officer              By:   /S/ ROBERT M. SINNOTT         Name:  
Robert M. Sinnott        Title:   Chief Financial Officer      Dated as of June
30, 2009  AWARDS VERIFICATION CENTER, INC.
      By:   /S/ ROBERT E. MEAD         Name:   Robert E. Mead        Title:  
Chief Executive Officer              By:   /S/ JOE W. CONNER         Name:   Joe
W. Conner        Title:   Vice President and Treasurer      Dated as of June 30,
2009  SILVERLEAF TRAVEL, INC.
      By:   /S/ ROBERT E. MEAD         Name:   Robert E. Mead        Title:  
Chief Executive Officer              By:   /S/ JOE W. CONNER         Name:   Joe
W. Conner        Title:   Vice President and Treasurer   

71



--------------------------------------------------------------------------------



 



         

          Dated as of June 30, 2009  SILVERLEAF BERKSHIRES, INC.
      By:   /S/ ROBERT E. MEAD         Name:   Robert E. Mead        Title:  
Chief Executive Officer              By:   /S/ JOE W. CONNER         Name:   Joe
W. Conner        Title:   Treasurer      Dated as of June 30, 2009  PEOPLE
REALLY WIN SWEEPSTAKES, INC.
      By:   /S/ ROBERT E. MEAD         Name:   Robert E. Mead        Title:  
Chief Executive Officer              By:   /S/ JOE W. CONNER         Name:   Joe
W. Conner        Title:   Vice President and Treasurer      Dated as of June 30,
2009  SLR RESEARCH, INC.
      By:   /S/ ROBERT E. MEAD         Name:   Robert E. Mead        Title:  
Chief Executive Officer              By:   /S/ JOE W. CONNER         Name:   Joe
W. Conner        Title:   Vice President and Treasurer      Dated as of June 30,
2009  WELLS FARGO BANK,
NATIONAL ASSOCIATION, AS TRUSTEE
      By:   /S/ LYNN M. STEINER         Name:   Lynn M. Steiner        Title:  
Vice President     

[Exhibits A, A-1, A-2 and B Omitted]

72